Exhibit 10.1

 

Loan No. 0411094-9001

Loan No. 0411094-9002

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into at Irvine,
California, as of February 4, 2009, between Iteris, Inc., a Delaware
corporation, with its chief executive office located at 1700 Carnegie Avenue,
Suite 100, Santa Ana, California 92705 (“Borrower”) and California Bank & Trust,
a California banking corporation, with an address of Orange County Corporate
Banking Office, 19200 Von Karman Avenue, Suite 140, Irvine, California 92612
(“Bank”).

 

WHEREAS, Borrower and Bank are parties to that certain Business Loan Agreement,
dated as of October 16, 2008 (the “Original Agreement”), pursuant to which Bank
agreed to make a commercial loan and extend other financial accommodations to
Borrower, including a revolving line of credit in the original principal amount
of $12,000,000.00 and a non-revolving-to-term loan in the original principal
amount of $7,500,000.00, in accordance with the terms and conditions set forth
in the Original Agreement;

 

WHEREAS, Borrower desires and Bank will agree to amend and restate the Original
Agreement in order to modify and amend the terms and conditions thereof,
including without limitation extending of the term of commercial loans and other
financial accommodations extended therein, all on the terms and conditions set
forth herein;

 

FOR VALUE RECEIVED, and in consideration of the granting by Bank of financial
accommodations to or for the benefit of Borrower, the Original Agreement is
hereby amended and restated in its entirety, and Borrower represents and agrees
with Bank, as of the date hereof and as of the date of each loan, credit and/or
other financial accommodation, as follows:

 

1.                                      THE LOANS

 

1.1                                 Loans.            Subject to the terms and
conditions of this Agreement, Bank hereby agrees to make loans and extend
financial accommodations to or for the benefit of Borrower in the original
aggregate principal amount of up to Nineteen Million, Five Hundred Thousand and
No/100 Dollars ($19,500,000.00) (collectively, the “Loans”) as follows:

 

(a)                                  Revolving Loan. Bank agrees to make a
revolving loan and advances thereunder (collectively, the “Revolving Loan”) to
or for the account of Borrower, upon Borrower’s request therefor, in an
aggregate amount of up to Twelve Million and No/100 Dollars ($12,000,000.00)
(the “Revolving Loan Amount”), provided there is no continuing uncured Event of
Default and subject to the terms and conditions set forth herein. The Revolving
Loan shall be evidenced by that certain Revolving Note, dated as of even date
herewith (the “Revolving Note”), by Borrower in favor of Bank in the face amount
of the Revolving Loan Amount. If not earlier terminated, Bank’s agreement to
make any advances under the Revolving Loan pursuant to this Agreement shall
expire on October 1, 2010.

 

(i)                                     The proceeds of the Revolving Loan shall
be used to support the working capital needs of Borrower.

 

(ii)                                  So long as the Revolving Loan shall be
outstanding or Bank shall have any obligation to lend thereunder, up to an
aggregate amount of $6,000,000.00 of the Revolving Loan Amount may be used by
Borrower for the acquisition of businesses, products, technologies and
consulting services that are complementary to the business or operations of
Borrower (each, an “Acquisition”), provided there is no continuing uncured Event
of Default and subject to the terms and conditions set forth herein. If one or
more advances are sought by Borrower for a single Acquisition exceed an
aggregate amount of $1,500,000.00, such requests for advances must be approved
in writing by Bank, in its sole discretion, in advance based on the completion
of a full and adequate due diligence review by Bank of the proposed Acquisition
and any and all documents, materials and information required by Bank with
respect to such Acquisition.

 

--------------------------------------------------------------------------------


 

(b)                                 Non-Revolving-to-Term Loan. Bank agrees to
make a non-revolving-to-term loan (the “Non-Revolving-to-Term Loan”) for
Borrower pursuant to which Bank agrees, in its sole discretion, to lend to
Borrower, upon Borrower’s request, up to Seven Million, Five Hundred Thousand
and No/100 Dollars ($7,500,000.00) (the “Term Loan Amount”), provided there is
no continuing uncured Event of Default and subject to the terms and conditions
set forth herein, for the purpose of enabling Borrower to retire certain
debentures issued by Borrower. The Non-Revolving-to-Term Loan shall be evidenced
by that certain Non-Revolving-to-Term Note, dated as of even date herewith (the
“Non-Revolving-to-Term Note”), by Borrower in favor of Bank in the face amount
of the Term Loan Amount. If not earlier terminated, Bank’s agreement to make any
advances under the Non-Revolving-to-Term Loan pursuant to this Agreement shall
expire on May 1, 2009 (the “Conversion Date”).

 

(i)                                     On the Conversion Date, any and all
indebtedness and other amounts outstanding under the Non-Revolving-to-Term Loan
shall be converted into a fully amortizing term loan in accordance with the
terms and conditions set forth in the Non-Revolving-to-Term Note.

 

(ii)                                  Beginning on November 1, 2009, and on
November 1 of each year thereafter, Borrower agrees to pay to Bank an amount
equal to fifty percent (50%) of Borrower’s EBITDA for the immediately preceding
fiscal year, net of taxes, capital expenditures up to $1,500,000.00, interest
paid and current portion of long-term debt for such fiscal year (the “Excess
Cash Flow Recapture Amount”), which payment shall be applied to the outstanding
principal balance of the Non-Revolving-to-Term Loan; provided, however, in no
event shall Borrower’s obligation to pay the Excess Cash Flow Recapture Amount
exceed $500,000.00 in any year. Attached as Exhibit A is a form of Excess Cash
Flow Recapture Amount Certificate showing how the Excess Cash Flow Recapture
Amount is calculated, which shall be completed and submitted by Borrower
together with Borrower’s payment of the Excess Cash Flow Recapture Amount no
later than November 1 of each year.

 

The Revolving Note and Non-Revolving-to-Term Note are hereinafter referred to
individually as a “Note” and collectively as the “Notes.” This Agreement, the
Notes and any and all other documents, amendments or renewals executed and
delivered in connection with any of the foregoing are collectively hereinafter
referred to as the “Loan Documents.”

 

1.2                                 Revolving Loan Account. An account shall be
opened on the books of Bank in which account a record will be kept of all
advances and loans made under the Revolving Loan, all payments thereon and other
appropriate debits and credits as provided by this Agreement.

 

1.3                                 Interest. Interest respecting indebtedness
under the Revolving Loan will be charged to Borrower on the principal amount
from time to time outstanding at the interest rate specified in the Revolving
Note in accordance with the terms of the Revolving Note or as otherwise set
forth in this Agreement with respect to any particular type of Revolving Credit,
If not specified in the Revolving Note or otherwise set forth in this Agreement,
interest will be charged at the highest rate per annum charged by Bank to
Borrower on any other Obligation based on a 360-day year and the actual number
of days elapsed.

 

1.4                                 Repayment. All loans and advances made
respecting the Revolving Loan and the Non-Revolving-to-Term Loan shall be
payable to Bank on or before the maturity date of the Revolving Note and the
Non-Revolving-to-Term Note, respectively.

 

1.5                                 Overadvances. Any advances or loans that may
be made under the Revolving Loan, at Bank’s sole discretion, in excess of the
Revolving Loan Amount shall not limit the obligations of Borrower or any of
Bank’s rights or remedies hereunder or under the Loan Documents or otherwise;
all such advances, loans or other amounts shall be secured by the Collateral and
shall be due and payable to Bank in accordance with the terms of the Revolving
Note, and shall bear interest at the rate set forth in the Revolving Note.

 

1.6                                 Notice of Borrowing. If Bank elects to
require Borrower to submit any request for an advance hereunder in writing
pursuant to Section 1.9, Borrower shall promptly provide Bank with such written
request, in the form of request specified by Bank, which shall specify, in
addition to any other information required by Bank, (A) the amount of the
requested advance and (B) the date on which such advance is to be made (which
shall be a Business Day). As used in this Agreement, “Business Day” shall mean
any day other than a Saturday, Sunday or other day on which banks in Los
Angeles, California, are required or permitted by law to close.

 

2

--------------------------------------------------------------------------------


 

1.7                            Conditions to Lending.

 

(a)                                  Conditions Precedent to Initial Loan. The
obligation of Bank to make the Loans and the initial advances thereunder is
subject to the satisfaction in full of the following conditions precedent:

 

(i)                                   Corporate Documents. Bank shall have
received:

 

(A)                              a copy of the articles or certificate of
incorporation, articles of association or formation, certificate of limited
partnership or other charter document (each, the “Charter Document”) of
Borrower, certified on a recent date by the Secretary of State or other relevant
governmental agency of Borrower’s jurisdiction of incorporation or organization;

 

(B)                                a certificate of the secretary or other
appropriate officer of Borrower in the form required by Bank, dated the closing
date, certifying (1) that attached thereto is a true and complete copy of the
resolutions adopted by the Board of Directors (or equivalent governing body) of
Borrower authorizing the execution, delivery and performance of the Loan
Documents and any other documents contemplated thereunder and the grant of the
security interests in the Collateral and that such resolutions have not been
altered, amended, rescinded, supplemented or superseded and remain in full force
and effect and (2) as to the incumbency and specimen signature of each officer
of Borrower executing any Loan Documents.

 

(ii)                                Loan Documents. Bank shall have received
fully executed originals (or counterpart originals) of all of the Loan
Documents.

 

(iii)                             Payment of Fees. All fees and expenses then
due and payable by Borrower to Bank in connection with the facility or
facilities contemplated by this Agreement shall have been paid.

 

(iv)                            Financial Statements. Bank shall have received
the audited financial statements of Borrower for the most recently completed
fiscal year and income statements, balance sheets and statements of
shareholders’ equity and cash flow for Borrower’s current fiscal year through
the most recently completed fiscal quarter.

 

(v)                               USA PATRIOT Act. Bank shall have received from
Borrower any information requested by Bank and required under or in connection
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56
(the “USA PATRIOT Act”).

 

(vi)                            Bank shall have received such other closing
documentation as Bank may reasonably request.

 

(b)                                 Conditions Precedent to Each Advance. The
obligations of Bank to make each loan, advance or other credit under this
Agreement are subject to the following conditions precedent:

 

(i)                                   Notice. Bank shall have received a request
for the loan, advance or other credit sought, which shall be in the form of
request specified by Bank, if any, as required by Section 1.9 hereof.

 

(ii)                                Representations and Warranties. The
representations and warranties set forth in Section 3 hereof and in the other
Loan Documents shall be true, correct and complete in all material respects on
and as of the date of each Loan.

 

3

--------------------------------------------------------------------------------


 

(iii)                             No Event of Default. On the date of each loan,
advance or other credit, no Event of Default shall have occurred and be
continuing nor shall any such event occur by reason of the making of such loan,
advance or other credit.

 

(iv)                            No Material Adverse Change. No event or events
shall have occurred since the date of the financial statements most recently
delivered to Bank that would reasonably be expected to have a materially adverse
effect on the business, assets, properties, operations, financial condition,
liabilities (including contingent liabilities) or material agreements of
Borrower, taken as a whole, (b) materially impairs the legal right, power or
authority of Borrower, taken as a whole, to perform their obligations under the
Loan Documents or (c) materially impairs the validity or enforceability of the
Loan Documents or the rights, remedies or benefits available to Bank thereunder.

 

1.8                                 Increased Costs.

 

(a)                                  If any change in any law, rule or
regulation or in the interpretation or application thereof by any governmental
authority after the date of this Agreement or any compliance by Bank with any
request, guideline or directive (whether or not having the force of law) of any
governmental authority after the date of this Agreement (collectively, a “Change
in Law”) shall:

 

(i)                                   impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, Bank or

 

(ii)                                impose on Bank or the London Interbank
Market any other condition affecting this Agreement or the loans hereunder made
by Bank or any letter of credit or participation therein and the result of any
of the foregoing shall be to increase the cost to Bank of making or maintaining
any loan (or of maintaining its obligation to make any such loan) or to increase
the cost to Bank of issuing or maintaining any letter of credit or to reduce the
amount of any sum received or receivable by Bank hereunder (whether of
principal, interest or otherwise), then Borrower will pay to Bank such
additional amount or amounts as will compensate Bank for such additional costs
incurred or reduction suffered.

 

(b)                                 If Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on Bank’s capital or on the capital of Bank’s holding company as a
consequence of this Agreement or the loans or letters of credit made or issued
by Bank to a level below that which Bank or Bank’s holding company could have
achieved but for such Change in Law (taking into consideration Bank’s policies
and the policies of Bank’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to Bank such additional amount or
amounts as will compensate Bank or Bank’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of Bank setting forth in
reasonable detail the amount or amounts necessary to compensate Bank or its
holding company, as the case may be, and the changes as a result of which such
amounts are due shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay Bank the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of Bank to
demand compensation pursuant to this section shall not constitute a waiver of
Bank’s right to demand such compensation.

 

1.9                                 Authorized Persons; Advances. Any person
duly authorized by a general borrowing resolution of Borrower, or in the absence
of such a resolution, the President, Chief Financial Officer or Controller of
Borrower, or any person otherwise authorized in this paragraph, may request
discretionary advances or loans hereunder, either orally or otherwise, but Bank
at its option may require that all requests for loans hereunder shall be in
writing. Bank shall incur no liability to Borrower in acting upon any request
referred to herein which Bank believes in good faith to have been made by an
authorized person or persons. Each loan hereunder may be credited by Bank to any
deposit account of Borrower with Bank or with any other Bank with which Borrower
maintains a deposit account, or may be paid to Borrower (or as Borrower
instructs) or may be applied to any Obligations, as Bank may in each instance
elect. The following persons currently are authorized to request advances and
authorize payments respecting the Revolving Loan until Bank receives from
Borrower, at Bank’s address, written notice of revocation of their authority:
James S. Miele, Chief Financial Officer, and Abbas Mohaddes, Chief Executive
Officer.

 

4

--------------------------------------------------------------------------------


 

1.10                           Monthly Statement. At the option of Bank, after
the end of each month, Bank will render to Borrower a statement of the Revolving
Credit account, showing all applicable credits and debits. Each statement shall
be considered correct and to have been accepted by Borrower and shall be
conclusively binding upon Borrower in respect of all charges, debits and credits
of whatsoever nature contained therein respecting the Revolving Loan, and the
closing balance shown therein, unless Borrower notifies Bank in writing of any
discrepancy within twenty (20) days from the mailing by Bank to Borrower of any
such monthly statement.

 

2.                                      GRANT OF SECURITY INTEREST

 

2.1                                 Grant of Security Interest. In consideration
of Bank’s extending credit and other financial accommodations to or for the
benefit of Borrower, Borrower hereby grants to Bank a security interest in, a
lien on and pledge and assignment of the Collateral. The security interest
granted by this Agreement is given to and shall be held by Bank as security for
the payment and performance of all Obligations, including without limitation all
amounts outstanding pursuant to the Loan Documents.

 

2.2                                 Definitions. The following definitions shall
apply:

 

(a)                                  “Affiliate” shall mean, with respect to any
person, (a) any person which, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
person, or (b) any person who is a director or officer of (i) such person,
(ii) any subsidiary of such person, or (iii) any person described in clause
(a) above. For purposes of this definition, “control” of a person shall mean the
power, direct or indirect, (x) to vote 5% or more of the capital stock having
ordinary voting power for the election of directors (or comparable equivalent)
of such person, or (y) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise. Control may be by
ownership, contract or otherwise.

 

(b)                                 “Bank Affiliate” shall mean any Affiliate of
Bank or any lender acting as a participant under any loan arrangement between
Bank and Borrower.

 

(c)                                  “Change in Control” shall be deemed to have
occurred at such time as any of the following events shall occur:

 

(i)                                   any sale, lease or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
consolidated assets of Borrower to any Person, provided, however, that a
transaction where the holders of all classes of Borrower’s common stock
immediately prior to such transaction own, directly or indirectly, more than 50%
of all classes of the common stock of the continuing or surviving Person
immediately after such transaction shall not be a Change in Control;

 

(ii)                                consummation of any share exchange,
consolidation or merger of Borrower pursuant to which the common stock will be
converted into cash, securities or other property or any sale, lease or other
transfer (in one transaction or a series of transactions) of all or
substantially all of Borrower’s consolidated assets to any Person, provided,
however, that a transaction where the holders of all classes of Borrower’s
common stock immediately prior to such transaction own, directly or indirectly,
more than 50% of all classes of common stock of the continuing or surviving
corporation or transferee immediately after such event shall not be a Change in
Control; or

 

(iii)                             a “person or “group” (within the meaning of
Section 13(d) of the Exchange Act (other than Borrower, or Borrower’s employee
benefit plans) files a Schedule 13D or a Schedule TO, disclosing that it has
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Borrower’s common stock representing more than 50% of the voting power of
common stock.

 

5

--------------------------------------------------------------------------------


 

For purposes of defining a Change in Control:

 

(x)                                 whether a person is a “beneficial owner”
will be determined in accordance with Rule 13d-3 under the Exchange Act; and

 

(y)                               a “person” includes any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

 

(d)                                 “Code” shall mean the Commercial Code of
California, as amended from time to time.

 

(e)                                  “Collateral” shall mean all of Borrower’s
present and future right, title and interest in and to any and all of the
personal property of Borrower whether such property is now existing or hereafter
created, acquired or arising and wherever located from time to time, including
without limitation:

 

(i)                                   accounts;

 

(ii)                                chattel paper;

 

(iii)                             goods;

 

(iv)                            inventory;

 

(v)                               equipment;

 

(vi)                            fixtures

 

(vii)                         farm products;

 

(viii)                      instruments;

 

(ix)                              investment property;

 

(x)                                 documents;

 

(xi)                              commercial tort claims;

 

(xii)                           deposit accounts;

 

(xiii)                        letter-of-credit rights;

 

(xiv)                       general intangibles;

 

(xv)                          supporting obligations; and

 

(xvi)                       records of, accession to and proceeds and products
of the foregoing.

 

(f)                                    “Debtors” shall mean Borrower’s customers
who are indebted to Borrower.

 

(g)                                 “Material Adverse Change” means (i) a
material adverse change in the business, operations, results of operations,
assets, liabilities, or condition of Borrower and its subsidiaries taken as a
whole, (ii) the impairment of Borrower’s ability to perform any of the
Obligations or of the Bank to enforce the Indebtedness or realize upon the
Collateral, or (iii) a material adverse change in the value of the Collateral or
the amount which the Bank would be likely to receive in the liquidation of the
Collateral.

 

6

--------------------------------------------------------------------------------


 

(h)                                 “Obligations” shall mean, without
limitation, all loans, advances, indebtedness, notes, liabilities and amounts
(including under Letters of Credit), liquidated or unliquidated, owing by
Borrower to Bank or any Bank Affiliate at any time, of each and every kind,
nature and description, whether arising under this Agreement or otherwise, and
whether secured or unsecured, direct or indirect (that is, whether the same are
due directly by Borrower to Bank or any Bank Affiliate; or are due indirectly by
Borrower to Bank or any Bank Affiliate as endorser, guarantor or other surety,
or as borrower of obligations due third persons which have been endorsed or
assigned to Bank or any Bank Affiliate, or otherwise), absolute or contingent,
due or to become due, now existing or hereafter arising or contracted, including
without limitation payment when due of all amounts outstanding respecting any of
the Loan Documents. “Obligations” shall also include all interest and other
charges chargeable to Borrower or due from Borrower to Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.

 

(i)                                “Permitted Indebtedness” shall mean
(a) Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document; (b) indebtedness existing on the date hereof in a principal amount not
in excess of $125,000; (c) indebtedness subordinated to the Obligations pursuant
to an agreement in form and substance acceptable to Bank in its good faith
business judgment; (d) indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; (e) capitalized leases
and purchase money Indebtedness secured by Permitted Liens in an aggregate
amount not exceeding $250,000 at any time outstanding; (t) indebtedness arising
in connection with the financing of insurance premiums in the ordinary course of
business; (g) indebtedness owing to trade creditors arising in the ordinary
course of business consistent with past business practices; (h) indebtedness
arising in connection with corporate credit cards issued for employees and
officers of Borrower in an aggregate amount not to exceed $50,000 at any time;
and (i) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness, provided, that the principal amount thereof
is not increased and the terms thereof are not modified to impose more
burdensome terms upon Borrower.

 

(j)                                “Permitted Investments” shall mean, so long
as no Event of Default shall have occurred and be continuing at the time of such
investments or immediately after as a result of such investments,
(a) investments in subsidiaries that are secured guarantors in an aggregate
amount not to exceed $500,000 in any fiscal year, provided, that no such
investment shall be made if an Event of Default is then occurring or would
otherwise arise upon the making thereof; (ii) repurchases of stock of Borrower
of up to $100,000 per fiscal year from departing employees, officers or
directors; (iii) purchases of shares of Borrower’s common stock pursuant to any
stock repurchase program approved by the Board of Directors of Borrower to
repurchase in the market any of its stock during the original term of the
Revolving Loan (not including any extension or renewal periods), which
repurchased stock shall have an aggregate purchase price of no more than
$1,000,000 in any fiscal year and no more than a total of $2,000,000 during the
entire original term of the Revolving Loan; provided, that no proceeds from the
Revolving Loan shall be used for any such repurchases and, provided, further,
that Bank may elect, in its sole discretion to extend the period of such
permitted repurchases for any renewal or extension periods of the Revolving Loan
on terms acceptable to Bank; (iv) investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business; (v) investments existing on the date hereof as disclosed on Schedule
PI attached hereto; and (vi)(A) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
state thereof maturing within one (1) year from the date of acquisition thereof,
(B) commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (C) Bank’s
certificates of deposit maturing no more than one year from the date of
investment therein, and (D) a money market account with Bank, provided that in
each of the cases set forth in this clause (vi) Bank is perfected therein.

 

(k)                             “Permitted Liens” shall mean (i) liens and
security interests securing indebtedness owed by Borrower to Bank; (ii) liens
for taxes, assessments or similar charges either not yet due or being contested
in good faith; (iii) liens of materialmen, mechanics, warehousemen or carriers,
or other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent or are being contested in good faith by
appropriate proceedings; (iv) purchase money liens or purchase money security
interest upon or in any property acquired or held by Borrower in the ordinary
course of business to secure indebtedness outstanding on the date of this
Agreement or permitted to be incurred under this Agreement; (v) liens and
security interests which as of the date of this Agreement, have been disclosed
to

 

7

--------------------------------------------------------------------------------


 

and approved by the Bank in writing; (vi) liens which constitute banker’s liens,
rights of set-off or similar rights as to deposit accounts or other funds
maintained with a bank or other financial institution; (vii) cash deposits or
pledges to secure the payment of worker’s compensation, unemployment insurance
or other social security benefits or obligations, public or statutory
obligations, surety or appeal bonds, bid or performance bonds or other
obligations of a like nature incurred in the ordinary course of business;
(viii) liens arising from judgments, decrees or attachments that do not result
in an Event of Default; (ix) liens in favor of customs and revenue authorities
arising the ordinary course of business relating to obligations that are not
delinquent; and (x) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Permitted Liens described above,
provided that any extension, renewal or replacement lien shall be limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced shall not increase.

 

(I)                                    “Person” or “party” shall mean
individuals, partnerships, corporations, limited liability companies, trusts and
all other entities.

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

 

2.3                                 Ordinary Course of Business. Bank hereby
authorizes and permits Borrower to hold, process, sell, use or consume in the
manufacture or processing of finished goods, or otherwise dispose of inventory
for fair consideration, all in the ordinary course of Borrower’s business,
excluding, without limitation, sales to creditors or in bulk or sales or other
dispositions occurring under circumstances which would or could reasonably be
expected to create any lien or interest adverse to Bank’s security interest or
other right hereunder in the proceeds resulting therefrom. Bank also hereby
authorizes and permits Borrower to receive from the Debtors all amounts due as
proceeds of the Collateral at Borrower’s own cost and expense, and also
liability, if any, subject to the direction and control of Bank at all times;
and Bank may at any time, without cause or notice, and whether or not an Event
of Default has occurred or demand has been made, terminate all or any part of
the authority and permission herein or elsewhere in this Agreement granted to
Borrower with reference to the Collateral, and notify Debtors to make all
payments due as proceeds of the Collateral to Bank. Until Bank shall otherwise
notify Borrower, all proceeds of and collections of Collateral shall be retained
by Borrower and used solely for the ordinary and usual operation of Borrower’s
business. From and after notice by Bank to Borrower, all proceeds of and
collections of the Collateral shall be held in trust by Borrower for Bank and
shall not be commingled with Borrower’s other funds or deposited in any Bank
account of Borrower; and Borrower agrees to deliver to Bank on the dates of
receipt thereof by Borrower, duly endorsed to Bank or to bearer, or assigned to
Bank, as may be appropriate, all proceeds of the Collateral in the identical
form received by Borrower.

 

2.4                                 Allowances. Absent an Event of Default,
Borrower may grant such allowances or other adjustments to Debtors (exclusive of
extending the time for payment of any item which shall not be done without first
obtaining Bank’s written consent in each instance) as Borrower may reasonably
deem to accord with sound business practice, including, without limiting the
generality of the foregoing, accepting the return of all or any part of the
inventory (subject to the provisions set forth in this Agreement with reference
to returned inventory).

 

2.5                                 Records. Borrower shall hold its books and
records relating to the Collateral segregated from all Borrower’s other books
and records in a manner satisfactory to Bank; and shall deliver to Bank from
time to time promptly at its request all invoices, original documents of title,
contracts, chattel paper, instruments and any other writings relating thereto,
and other evidence of performance of contracts, or evidence of shipment or
delivery of the merchandise or of the rendering of services; and Borrower will
deliver to Bank promptly at Bank’s request from time to time additional copies
of any or all of such papers or writings, and such other information with
respect to any of the Collateral and such schedules of inventory, schedules of
accounts and such other writings as Bank may in its sole discretion deem to be
necessary or effectual to evidence any loan hereunder or Bank’s security
interest in the Collateral.

 

2.6                                 Legends. Borrower shall promptly make, stamp
or record such entries or legends on Borrower’s books and records or on any of
the Collateral (including without limitation chattel paper) as Bank shall
request from time to time, to indicate and disclose that Bank has a security
interest in such Collateral.

 

8

--------------------------------------------------------------------------------


 

2.7                                 Inspection. Bank, or its representatives, at
any time and from time to time, shall have the right at the sole cost and
expense of Borrower, and Borrower will permit Bank and/or its representatives:
(a) to examine, check, make copies of or extracts from any of Borrower’s books,
records and files (including without limitation orders and original
correspondence); (b) to perform field exams or otherwise inspect and examine the
Collateral and to check, test or appraise the same as to quality, quantity,
value and condition; and (c) to verify the Collateral or any portion or portions
thereof or Borrower’s compliance with the provisions of this Agreement. Unless
an Event of Default shall have occurred and be continuing, Bank agrees to
conduct not more than one inspection as described herein during each fiscal year
of Borrower.

 

2.8                                 Purchase Money Security Interests. To the
extent Borrower uses proceeds of any loans to purchase Collateral, the repayment
of such loans shall be on a “first-in-first-out” basis so that the portion of
the loan used to purchase a particular item of Collateral shall be repaid in the
order in which Borrower purchased such item of Collateral.

 

2.9                                 Search Reports. Bank shall receive prior to
the date of this Agreement UCC search results under all names used by Borrower
during the prior five (5) years, from each jurisdiction where any Collateral is
located, from the state, if any, where Borrower is organized and registered (as
such terms are used in the Code), and the state where Borrower’s chief executive
office is located. The search results shall confirm that the security interest
in the Collateral granted Bank hereunder is prior to all other security
interests in favor of any other person.

 

3.                                      REPRESENTATIONS AND WARRANTIES

 

3.1                                 Organization and Qualification. Borrower is
a duly organized and validly existing corporation under the laws of the state of
its incorporation with the exact legal name set forth in the first paragraph of
this Agreement. Borrower is in good standing under the laws of said state, has
the power to own its property and conduct its business as now conducted and as
currently proposed to be conducted, and is duly qualified to do business under
the laws of each state where the nature of the business done or property owned
requires such qualification.

 

3.2                                 Subsidiaries. Borrower has no subsidiaries
other than those listed on Schedule 3.2, if any, and Borrower has never
consolidated, merged or acquired substantially all of the assets of any other
entity or person other than those listed on Schedule 3.2, if any.

 

3.3                                 Corporate Records. Borrower’s charter,
articles or certificate of organization or incorporation and all amendments
thereto have been duly filed and are in proper order. All outstanding capital
stock issued by Borrower was and is properly and validly issued, fully paid and
nonassessable and all books and records of Borrower, including but not limited
to its minute books, bylaws and books of account, are accurate and up to date
and will be so maintained.

 

3.4                                 Title to Properties; Absence of Liens.
Borrower has good and clear record, equitable and marketable title to all of its
properties and assets, including without limitation to all of the Collateral,
free and clear of all mortgages, liens, pledges, charges, encumbrances and
setoffs, other than (a) the security interest therein granted to Bank, (b) the
mortgages, deeds of trust and security interests as set forth on Schedule 3.4,
if any, (c) the leases of personal property as set forth on Schedule 3.4, if
any, and (d) any other Permitted Liens.

 

3.5                                 Places of Business. Borrower’s chief
executive office is correctly stated in the preamble to this Agreement, and
Borrower shall, during the term of this Agreement, keep Bank currently and
accurately informed in writing of each of its other places of business, and
shall not change the location of such chief executive office or open or close,
move or change any existing or new place of business without giving Bank at
least thirty (30) days prior written notice thereof.

 

3.6                                 Valid Obligations. The execution, delivery
and performance of the Loan Documents have been duly authorized by all necessary
corporate action and each represents a legal, valid and binding obligation of
Borrower and is fully enforceable according to its terms, except as limited by
laws relating to the enforcement of creditors’ rights.

 

9

--------------------------------------------------------------------------------


 

3.7                                 Conflicts. There is no provision in
Borrower’s organizational or charter documents, if any, or in any indenture,
contract or agreement to which Borrower is a party or by which it or any of its
assets or properties are bound which prohibits, limits or restricts the
execution, delivery or performance of the Loan Documents.

 

3.8                                 Governmental Approvals. The execution,
delivery and performance of the Loan Documents do not require any approval of or
filing with any governmental agency or authority.

 

3.9                                 Litigation, etc. There are no actions,
claims or proceedings pending or, to the knowledge of Borrower, threatened
against Borrower which could reasonably be expected to result in a Material
Adverse Change.

 

3.10                           Accounts and Contract Rights. All accounts arise
out of legally enforceable and existing contracts, and represent unconditional
and undisputed bona fide indebtedness by a Debtor, and are not and will not be
subject to any discount (except such cash or trade discount as may be shown on
any invoice, contract or other writing delivered to Bank). No contract right,
account, general intangible or chattel paper is or will be represented by any
note or other instrument, and no contract right, account or general intangible
is, or will be represented by any conditional or installment sales obligation or
other chattel paper, except such instruments or chattel paper as have been or
immediately upon receipt by Borrower will be delivered to Bank (duly endorsed or
assigned), such delivery, in the case of chattel paper, to include all executed
copies except those in the possession of the installment buyer and any security
for or guaranty of any of the Collateral shall be delivered to Bank immediately
upon receipt thereof by Borrower, with such assignments and endorsements thereof
as Bank may request.

 

3.11                           Title to Collateral. At the date hereof, Borrower
is (and, as to Collateral that Borrower may acquire after the date hereof, will
be) the lawful owner of the Collateral, and the Collateral and each item thereof
is, will and shall continue to be free of all restrictions, liens, encumbrances
or other rights, title or interests (other than the security interest therein
granted to Bank), credits, defenses, recoupments, set-offs or counterclaims
whatsoever. Borrower has and will have full power and authority to grant to Bank
a security interest in the Collateral and Borrower has not transferred,
assigned, sold, pledged, encumbered, subjected to lien or granted any security
interest in, and will not transfer, assign, sell (except sales or other
dispositions in the ordinary course of business in respect to inventory as
expressly permitted in this Agreement), pledge, encumber, subject to lien or
grant any security interest in any of the Collateral (or any of Borrower’s
right, title or interest therein), to any person other than Bank or as expressly
permitted hereunder, including in connection with any Permitted Liens. The
Collateral is and will be valid and genuine in all respects. Borrower will
warrant and defend Bank’s right to and interest in the Collateral against all
claims and demands of all persons whatsoever, except to the extent such claims
or demands arise from any Permitted Liens.

 

3.12                           Location of Collateral. Except for sale,
processing, use, consumption or other disposition in the ordinary course of
business, Borrower will keep all inventory and equipment only at locations
specified in this Agreement or specified to Bank in writing.

 

3.13                           Third Parties. Bank shall not be deemed to have
assumed any liability or responsibility to Borrower or any third person for the
correctness, validity or genuineness of any instruments or documents that may be
released or endorsed to Borrower by Bank (which shall automatically be deemed to
be without recourse to Bank in any event) or for the existence, character,
quantity, quality, condition, value or delivery of any goods purporting to be
represented by any such documents; and Bank, by accepting such security interest
in the Collateral, or by releasing any Collateral to Borrower, shall not be
deemed to have assumed any obligation or liability to any supplier or Debtor or
to any other third party, and Borrower agrees to indemnify and defend Bank and
hold it harmless in respect to any claim or proceeding arising out of any matter
referred to in this paragraph.

 

3.14                           Status of Debtors. Borrower agrees to notify Bank
promptly upon learning of (a) the suspension of business, assignment or trust
mortgage for the benefit of creditors, dissolution, petition in receivership or
under any chapter of the Bankruptcy Code, as amended from time to time, by or
against any Debtor, (b) any Debtor’s insolvency or inability to pay its debts as
they mature or (c) any other act of the same or different nature amounting to a
Debtor’s business failure.

 

10

--------------------------------------------------------------------------------


 

3.15                           Taxes. Borrower has filed all federal, state and
other tax returns required to be filed (except for such returns for which
current and valid extensions have been filed), and all taxes, assessments and
other governmental charges due from Borrower have been fully paid. Borrower has
established on its books reserves adequate for the payment of all federal, state
and other tax liabilities, if any.

 

3.16                           Use of Proceeds. No portion of any loan is to be
used for (i) the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. 221 and 224 or for any other
purpose in violation of such Regulations U or X (ii) primarily personal, family
or household purposes. The Collateral is not used or acquired primarily for
personal, family or household purposes.

 

3.17                           Licenses, Consents. Borrower has obtained and
holds in full force and effect all filings, registrations, franchises, licenses,
permits, certificates, authorizations, qualifications, accreditations,
easements, rights of way and other rights, consents and approvals which are
necessary for the operation of its businesses as presently conducted or proposed
to be conducted and the failure of which to maintain could reasonably be
expected to result in a Material Adverse Change. No consent or approval,
authorization or order of, or registration or filing with, or giving of notice
to, or obtaining of any license, certificate or permit from, or taking any other
action with respect to any third party is required to be obtained or provided in
connection with (i) the due execution, delivery and performance of any Loan
Document or the consummation of any of the transactions contemplated hereunder,
(ii) the legality, validity, binding effect or enforceability of any Loan
Document on Borrower and the exercise by Bank of its rights and remedies
thereunder, (iii) the grant of any liens or security interests by Borrower to
Bank and the validity, perfection and priority of such liens or security
interests, or (v) the conduct by Borrower or any of its affiliates of any of
their business as proposed to be conducted.

 

3.18                           Financial Statement Certifications. Borrower
hereby certifies to Bank that all financial information (“financial
information”) submitted to Bank now and at all times during the term of the Loan
does and will fairly and accurately represent the financial condition of
Borrower and any of its Affiliates. Financial information includes, but is not
limited to, all business financial statements (including interim and year-end
financial statements that are company prepared and/or CPA prepared), business
income tax returns, borrowing base certificates, accounts payable and receivable
agings, financial statements and tax returns. Borrower understands that Bank
will rely on all financial information, whenever provided, and that such
information is a material inducement to Bank to make, to continue to make, or
otherwise extend credit accommodations to Borrower. Borrower covenants and
agrees to notify Bank in writing of any Material Adverse Change. Borrower
further understands and acknowledges that there are criminal penalties for
giving false financial information to federally insured financial institutions.

 

3.19                           Environmental. As of the date hereof, neither
Borrower nor any of Borrower’s agents, employees or independent contractors
(1) have caused or are aware of a release or threat of release of Hazardous
Materials on any of the premises or personal property owned or controlled by
Borrower (“Controlled Property”) or any property abutting Controlled Property
(“Abutting Property”), which could give rise to liability under any
Environmental Law or any other federal, state or local law, rule or regulation;
(2) have arranged for the transport of or transported any Hazardous Materials in
a manner as to violate, or result in potential liabilities under, any
Environmental Law; (3) have received any notice, order or demand from the
Environmental Protection Agency or any other federal, state or local agency
under any Environmental Law; (4) have incurred any liability under any
Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any federal,
state or local agency for possible violations of any Environmental Law.

 

To the best of Borrower’s knowledge, neither Borrower, nor any prior owner,
tenant or other occupant of any Controlled Property, committed or omitted any
act which caused the release of Hazardous Materials on such Controlled Property
which could give rise to a lien thereon by any federal, state or local
government. No notice or statement of claim or lien affecting any Controlled
Property has been recorded or filed in any public records by any federal, state
or local government for costs, penalties, fines or other charges as to such
property. All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the ownership, operation, or
use of the Controlled Property, including without limitation the past or present
generation, treatment, storage, disposal or release of any Hazardous Materials
into the environment, have been duly obtained or filed.

 

11

--------------------------------------------------------------------------------


 

Borrower agrees to indemnify and hold Bank and any Bank Affiliate harmless from
all liability, loss, cost, damage and expense, including attorney fees and costs
of litigation, arising from any and all of its violations of any Environmental
Law (including those arising from any lien by any federal, state or local
government arising from the presence of Hazardous Materials) or from the
presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower. Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing. Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against Bank.

 

The term “Hazardous Materials” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.

 

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act.

 

4.                                      AFFIRMATIVE COVENANTS

 

4.1                                 Payments and Performance. Borrower will duly
and punctually pay all Obligations becoming due to Bank and will duly and
punctually perform all Obligations on its part to be done or performed under
this Agreement.

 

4.2                                 Books and Records; Inspection. Borrower will
at all times keep proper books of account in which full, true and correct
entries will be made of its transactions in accordance with generally accepted
accounting principles, consistently applied and which are, in the opinion of a
Certified Public Accountant acceptable to Bank, adequate to determine fairly the
financial condition and the results of operations of Borrower. Borrower will
from time to time furnish Bank with such information and statements as Bank may
request in its sole discretion with respect to the Obligations or Bank’s
security interest in the Collateral. Borrower shall, during the term of this
Agreement, keep Bank currently and accurately informed in writing of each
location where Borrower’s records relating to its accounts and contract rights
are kept, and shall not remove such records to another location without giving
Bank at least thirty (30) days prior written notice thereof.

 

12

--------------------------------------------------------------------------------


 

4.3                                 Financial Statements. Borrower will furnish
to Bank:

 

(a)                                  as soon as available to Borrower, but in
any event within 30 days after the close of each fiscal quarter of Borrower, a
full and complete signed copy of financial statements, which shall include a
balance sheet of Borrower as at the end of such quarter and statement of profit
and loss of Borrower reflecting the results of its operations during such
quarter and shall be prepared by Borrower and certified by Borrower’s chief
financial officer as to correctness in accordance with generally accepted
accounting principles, consistently applied, subject to year-end adjustments;

 

(b)                                 as soon as available to Borrower, but in any
event within 90 days after the close of each fiscal year, a full and complete
signed copy of financial statements, prepared by certified public accountants
acceptable to Bank, which shall include a balance sheet of Borrower, as at the
end of such year, statement of cash flows and statement of profit and loss of
Borrower reflecting the results of its operations during such year, bearing the
opinion of such certified public accountants and prepared on an audited basis in
accordance with generally accepted accounting principles, consistently applied
together with any so-called management letters;

 

(c)                                  within 30 days after the close of each
quarter, an accounts receivable aging report in form satisfactory to Bank
showing the total amount due from each Debtor, the month in which each account
receivable was created, as well as an accounts payable aging report and such
other information as Bank shall request;

 

(d)                                 within 30 days after the close of each
fiscal quarter of Borrower, an inventory report in form satisfactory to Bank
showing a list of Borrower’s inventory, location of such inventory and such
other information as Bank shall request;

 

(e)                                  within 30 days after the close of each
fiscal quarter of Borrower, a work-in-progress/backlog report in form
satisfactory to Bank and including such information as Bank shall request.

 

(f)                                    Borrower’s filed federal and state tax
returns, including all schedules thereto, for the prior year within 15 days
after the date that Borrower’s tax returns are actually filed each year or by
such other date approved by Bank;

 

(g)                                 from time to time, such other financial data
and information about Borrower as Bank may reasonably request.

 

4.4                                 Conduct of Business. Borrower will maintain
its existence in good standing and comply with all laws and regulations of the
United States and of any state or states thereof and of any political
subdivision thereof, and of any governmental authority which may be applicable
to it or to its business; except to the extent that non-compliance with such
laws or regulations (a) pertains to any tax, assessment or charge which is being
contested in good faith and with respect to which reserves have been established
and are being maintained or (b) does not or could not reasonably be expected to
result a Material Adverse Change.

 

4.5                                 Notice to Debtors. Borrower agrees, at the
request of Bank, to notify all or any of the Debtors in writing of Bank’s
security interest in the Collateral in whatever manner Bank requests and hereby
authorizes Bank to notify all or any of the Debtors of Bank’s security interest
in Borrower’s accounts at Borrower’s expense.

 

4.6                                 Contact with Accountant. Borrower hereby
authorizes Bank to directly contact and obtain information from any accountant
employed by Borrower in connection with the review or maintenance of Borrower’s
books and records or preparation of any financial reports delivered by or at the
request of Borrower to Bank.

 

4.7                                 Operating and Deposit Accounts. Borrower
shall maintain its primary operating and deposit accounts with Bank for so long
as any indebtedness or other amounts remain due and outstanding by Borrower to
Bank hereunder or Banks shall have a commitment to lend under any of the Loans.
At the option of Bank, all loan payments and fees will automatically be debited
from Borrower’s primary operating account and all advances will automatically be
credited to Borrower’s primary operating account.

 

13

--------------------------------------------------------------------------------


 

4.8                                 Taxes. Borrower will promptly pay all real
and personal property taxes, assessments and charges and all franchise, income,
unemployment, retirement benefits, withholding, sales and other taxes assessed
against it or payable by it before delinquent; provided that this covenant shall
not apply to any tax assessment or charge which is being contested in good faith
and with respect to which reserves have been established and are being
maintained. Bank may, at its option, from time to time, discharge any taxes,
liens or encumbrances of any of the Collateral provided Bank gives notice to
Borrower thereof, and Borrower will pay to Bank on demand or Bank in its sole
discretion may charge to Borrower all amounts so paid or incurred by it.

 

4.9                                 Maintenance. Borrower will keep and maintain
the Collateral and its other properties, if any, in good repair, working order
and condition. Borrower will immediately notify Bank of any loss or damage to or
any occurrence which would adversely affect the value of any Collateral. Bank
may, at its option, from time to time, take any other action that Bank may deem
proper to repair, maintain or preserve any of the Collateral provided Bank gives
notice to Borrower thereof, and Borrower will pay to Bank on demand or Bank in
its sole discretion may charge to Borrower all amounts so paid or incurred by
it.

 

4.10                           Insurance. Borrower will maintain in force
property and casualty insurance on all Collateral and any other property of
Borrower, if any, against risks customarily insured against by companies engaged
in businesses similar to that of Borrower containing such terms and written by
such companies as may be satisfactory to Bank, such insurance to be payable to
Bank as its interest may appear in the event of loss and to name Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without Bank’s approval; and all such policies shall provide that they may not
be canceled without first giving at least ten (10) days written notice of
cancellation to Bank. In the event that Borrower fails to provide evidence of
such insurance, Bank may, at its option, secure such insurance and charge the
cost thereof to Borrower. Upon the occurrence and during the continuation of an
Event of Default, at the option of Bank, all insurance proceeds received from
any loss or damage to any of the Collateral shall be applied either to the
replacement or repair thereof or as a payment on account of the Obligations.

 

4.11                           Notification of Default. Immediately upon
becoming aware of the existence of any condition or event which constitutes an
Event of Default, or any condition or event which would upon notice or lapse of
time, or both, constitute an Event of Default, Borrower shall give Bank written
notice thereof specifying the nature and duration thereof and the action being
or proposed to be taken with respect thereto.

 

4.12                           Notification of Material Litigation. Borrower
will immediately notify Bank in writing of any litigation or of any
investigative proceedings of a governmental agency or authority commenced or
threatened against it which would or might be materially adverse to the
financial condition of Borrower.

 

4.13                           USA PATRIOT Act. Borrower shall furnish or cause
to be furnished to Bank, promptly upon request therefor, any information
required by Bank under or in connection with the USA PATRIOT Act.

 

4.14                           Pension Plans. With respect to any pension or
benefit plan maintained by Borrower, or to which Borrower contributes (“Plan”),
the benefits under which are guarantied, in whole or in part, by the Pension
Benefit Guaranty Corporation created by the Employee Retirement Income Security
Act of 1974, P.L. 93-406, as amended (“ERISA”) or any governmental authority
succeeding to any or all of the functions of the Pension Benefit Guaranty
Corporation (“Pension Benefit Guaranty Corporation”), Borrower will (a) fund
each Plan as required by the provisions of Section 412 of the Internal Revenue
Code of 1986, as amended; (b) cause each Plan to pay all benefits when due;
(c) furnish Bank (i) promptly with a copy of any notice of each Plan’s
termination sent to the Pension Benefit Guaranty Corporation (ii) no later than
the date of submission to the Department of Labor or to the Internal Revenue
Service, as the case may be, a copy of any request for waiver from the funding
standards or extension of the amortization periods required by Section 412 of
the Internal Revenue Code of 1986, as amended and (iii) notice of any Reportable
Event as such term is defined in ERISA; and (d) subscribe to any contingent
liability insurance provided by the Pension Benefit Guaranty Corporation to
protect against employer liability upon termination of a guarantied pension
plan, if available to Borrower.

 

4.15                           Mid-Term Review. Borrower covenants and agrees
that, on or around October 1, 2009, Bank may, in its sole discretion, review the
terms and conditions relating to the interest rates and other pricing terms for
the Loans and the financial and other covenants hereunder.

 

14

--------------------------------------------------------------------------------


 

5.                                      NEGATIVE COVENANTS

 

5.1                                 Financial Covenants. Borrower will not at
any time or during any fiscal period (as applicable) fail to be in compliance
with any of the financial covenants in this section.

 

(a)                                  Definitions. The following definitions
shall apply to this Section:

 

(i)                                     “Current Assets” shall mean current
assets as defined under GAAP.

 

(ii)                                  “Current Liabilities” shall mean current
liabilities as defined under GAAP.

 

(iii)                               “Earnings” shall mean earnings as defined
under GAAP.

 

(iv)                              “EBITDA” shall mean, for any period, Earnings
from continuing operations before payment of federal, state and local income
taxes, plus interest expense, depreciation and amortization, in each case for
such period, calculated in accordance with GAAP.

 

(v)                                 “Funded Indebtedness” shall mean, as of the
date of determination thereof, all short term and long term debt, including
debentures, plus capital leases.

 

(vi)                              “GAAP” shall mean generally accepted
accounting principles in effect from time to time in the United States.

 

(b)                                 Current Ratio. Borrower shall maintain a
ratio of Current Assets to Current Liabilities, measured as of the end of each
fiscal quarter, of not less than of 1.25 to 1.00 until June 30, 2009 and,
thereafter, of not less than 1.50 to 1.00.

 

(c)                                  Maximum Funded Debt to EBITDA. Borrower
shall not permit the ratio of its Funded Indebtedness to EBITDA to be greater
than 2.500 to 1.00, measured as of the end of each fiscal quarter on a rolling
four-quarter basis.

 

(d)                                 Debt Service Coverage Ratio. Borrower shall
maintain a Debt Service Coverage Ratio, measured as of the end of each fiscal
quarter on a rolling four-quarter basis, of not less than 1.40 to 1.00 until
March 30, 2010 and, thereafter, of not less than 1.50 to 1.00. “Debt Service
Coverage Ratio” shall mean, for any period, (i) the sum of EBITDA and other
non-cash expenses of Borrower for such period, less taxes paid, taxes accrued
and payable and unfinanced capital expenses for such period, divided by (ii) the
sum of current portion of long-term debt, current portion of long-term leases
and interest paid, in each case for such period.

 

(e)                                  Profitability. Borrower shall not have two
consecutive quarters of net losses, measured as of the end of each fiscal
quarter.

 

5.2                                 Limitations on Indebtedness. Borrower shall
not issue any evidence of indebtedness or create, assume, guarantee, become
contingently liable for or suffer to exist indebtedness in addition to
indebtedness to Bank, except Permitted Indebtedness or indebtedness or
liabilities of Borrower, other than for money borrowed, incurred or arising in
the ordinary course of business.

 

5.3                                 Sale of Interest. There shall not be any
sale or transfer of ownership of any interest in Borrower without Bank’s prior
written consent, unless such sale or transfer shall not result in a Change in
Control.

 

5.4                                 Loans or Advances. Borrower shall not make
any loans or advances to any Person, including without limitation its officers
and employees; provided, however, that Borrower may make advances to its
employees, including its officers, with respect to expenses incurred or to be
incurred by such employees in the ordinary course of business which expenses are
reimbursable by Borrower; and provided, further, that Borrower may extend credit
in the ordinary course of business in accordance with customary trade practices.

 

15

--------------------------------------------------------------------------------


 

5.5                                 Dividends and Distributions. Borrower shall
not, without prior written consent of Bank, pay any dividends on or make any
distribution on account of any class of such Borrower’s capital stock in cash or
in property (other than additional shares of such stock), or redeem, purchase or
otherwise acquire, directly or indirectly, any of such stock, except to the
extent such redemption, purchase or other acquisition constitutes a Permitted
Investment or, with the prior written consent of Bank in each instance and so
long as such Borrower is not in default hereunder, distributions to the
stockholders of such Borrower in such amounts as are necessary to pay the tax
liability of such stockholders due as a result of such stockholders’ interest in
such Borrower or as otherwise approved by Bank in its sole discretion.

 

5.6                                 Investments. Borrower shall not make
investments in, or advances to, any Person, except for Permitted Investments.
Borrower will not purchase or otherwise invest in or hold securities,
non-operating real estate or other non-operating assets or purchase all or
substantially all the assets of any entity, except for Permitted Investments.

 

5.7                                 Merger. Borrower will not merge or
consolidate or be merged or consolidated with or into any other entity, unless
Borrower is the surviving entity and such merger or consolidation does not
result in a Change in Control.

 

5.8                                 Capital Expenditures. Borrower shall not,
directly or indirectly, make or commit to make capital expenditures by lease,
purchase or otherwise, except (a) in the ordinary and usual course of business
up to an aggregate limit of $1,000,000.00 or (b) with Bank’s prior written
consent.

 

5.9                                 Sale of Assets. Borrower shall not sell,
lease or otherwise dispose of any of its assets, except in the ordinary and
usual course of business and except for the purpose of replacing machinery,
equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in Borrower’s
business, provided, that fair consideration is received therefor.

 

5.10                           Restriction on Liens. Borrower shall not encumber
or grant any security interest or lien on or in or mortgage of any of its
properties or assets, including without limitation the Collateral, except for
Permitted Liens. Borrower shall not enter into any agreement with any person
other than Bank that prohibits Borrower from granting any security interest in,
or mortgage of, any of its properties or assets including the Collateral.

 

5.11                           Other Business. Borrower shall not engage in any
business other than the business in which it is currently engaged or a business
reasonably allied thereto.

 

5.12                           Change of Name, etc. Borrower shall not change
its legal name or the state or the type of its organization, without giving Bank
at least 30 days’ prior written notice thereof.

 

6.                                      STAND-BY LETTERS OF CREDIT SUBLINE

 

The Revolving Loan shall include a subline facility (the “Stand-By Letter of
Credit Subline”) for stand-by letters of credit (each, a “Stand-By Letter of
Credit” and, collectively, “Stand-By Letters of Credit”) for the account of
Borrower. So long as there is no Event of Default and subject to the terms and
conditions of this Agreement, Borrower may obtain Stand-By Letters of Credit
from Bank on a revolving basis. The Stand-By Letter of Credit Subline may be
used for obtaining Stand-By Letters of Credit with a maximum expiration date of
October 1, 2010.

 

(a)                                  The amount of all issued, outstanding and
unexpired Stand-By Letters of Credit, including amounts drawn on Stand-By
Letters of Credit and not yet reimbursed by Borrower to Bank, may not exceed
$1,500,000.00.

 

(b)                                 The amount of all issued, outstanding and
unexpired Stand-By Letters of Credit, including amounts drawn on Stand-By
Letters of Credit and not yet reimbursed to Bank, together with all other
amounts outstanding under the Revolving Loan, shall not exceed $12,000,000.00.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Any sum drawn under a Stand-By Letter of
Credit shall, at Borrower’s election, either be immediately reimbursed to Bank
by Borrower or added to the principal amount outstanding under the Revolving
Loan and shall be governed by the terms and conditions regarding the Revolving
Loan set forth in this Agreement. Any sum drawn under a Stand-By Letter of
Credit after the maturity of the Revolving Loan or after the occurrence of an
Event of Default shall be due with interest on demand and shall accrue interest
at the default rate of interest as provided in this Agreement.

 

(d)                                 In the event any Stand-By Letters of Credit
are outstanding on October 1, 2010, or upon the occurrence of an Event of
Default, Borrower shall immediately provide Bank with a written request for
cancellation of the Stand-By Letter of Credit from the beneficiary’s bank in
form acceptable to Bank or deposit with Bank, as cash collateral for the
obligations of Borrower to reimburse Bank for draws under such remaining
outstanding Stand-By Letters of Credit, an amount equal to the face amount of
all such outstanding Stand-By Letters of Credit to be applied to repay draws
under such Stand-By Letters of Credit as and when made. Borrower hereby grants
to Bank a security interest in such cash collateral.

 

(e)                                  The issuance of any Stand-By Letter of
Credit or any amendment to a Stand-By Letter of Credit is subject to Bank’s
written approval and such Stand-By Letter of Credit, or any amendment thereto,
must be in form and content satisfactory to Bank and in favor of a beneficiary
acceptable to Bank. Borrower will complete with proper insertions, sign and
deliver to Bank, Bank’s application and agreement for each requested Stand-By
Letter of Credit. Bank may refuse to issue a Stand-By Letter of Credit or
amendment to any Stand-By Letter of Credit due to the nature or terms of the
transaction for which the Stand-By Letter of Credit is required or when
applicable law, regulation or order prohibits the issuance of the Stand-By
Letter of Credit or amendment.

 

(f)                                    Borrower agrees that Bank may
automatically charge Borrower’s deposit accounts with Bank for applicable fees,
discounts and other charges relating to any Stand-By Letters of Credit, as well
as for any reimbursement obligation hereunder, and Borrower grants a security
interest to Bank in any such accounts for such purposes.

 

(g)                                 Borrower will pay promptly Bank’s issuance,
settlement and other fees (in accordance with the prevailing California Bank &
Trust Transaction Fee Schedule as issued from time to time or such other current
Bank publication) for Stand-By Letters of Credit and all expenses incurred by
Bank in connection therewith.

 

(h)                                 Bank shall have no obligation to enter a
Stand-By Letter of Credit if there is an uncured breach of Event of Default by
Borrower under this Agreement, any Stand-By Letter of Credit or any other
Obligation of Borrower to Bank.

 

7.                                      DEFAULT

 

7.1                                 Default. “Event of Default” shall mean the
occurrence of one or more of any of the following events:

 

(a)                                  failure to pay in full any installment of
principal or interest under the Note or any fee or other amount due and payable
under the Loan Documents or a default by Borrower with respect to any covenant
set forth in Section 5 herein or any other negative covenant under the Loan
Documents;

 

(b)                                 default or failure by Borrower to perform
any covenant set forth in Section 4 herein or any other term, liability,
obligation, covenant or undertaking of Borrower hereunder or under any of the
other the Loan Documents (other than any default or failure described in
Section 7.1(a)) and such default or failure shall continue for fifteen (15) days
after Borrower becomes aware of such default or failure or Bank gives Borrower
written notice of such default or failure, whichever occurs first, or, if such
default or failure is of a nature that it is not reasonably capable of being
cured within such 15-day period, Borrower shall have commenced the cure within
such 15-day period and shall diligently pursue such cure until completion, which
shall not exceed sixty (60) days after the cure has commenced;

 

(c)                                  failure of Borrower to maintain aggregate
Collateral value to the extent such failure results in a Material Adverse
Change;

 

17

--------------------------------------------------------------------------------


 

(d)                                 an event of default of any material
liability, obligation or undertaking of Borrower to any other party;

 

(e)                                  if any statement, representation or
warranty heretofore, now or hereafter made by Borrower in connection with this
Agreement or in any supporting financial statement of Borrower shall be
determined by Bank to have been false or misleading in any material respect when
made;

 

(f)                                    (i) the liquidation, termination or
dissolution of Borrower, (ii) the merger or consolidation of Borrower into
another entity, or the sale or transfer of any ownership interest in Borrower,
resulting in a Change in Control, (iii) Borrower’s ceasing to carry on actively
its present business or (iv) the appointment of a receiver for its property;

 

(g)                                 the institution by or against Borrower of
any proceedings under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et
seq., or any other law in which Borrower is alleged to be insolvent or unable to
pay its debts as they mature, or the making by Borrower of an assignment for the
benefit of creditors or the granting by Borrower of a trust mortgage for the
benefit of creditors;

 

(h)                                 a judgment or judgments for the payment of
money in excess of $50,000 shall be rendered against Borrower and any such
judgment shall remain unsatisfied and in effect for any period of thirty (30)
consecutive days without a stay of execution;

 

(i)                                     any levy, lien (including mechanics
lien), seizure, attachment, execution or similar process shall be issued or
levied on any of the property of Borrower in connection with any liability or
claim in an amount equal to $50,000.00 or more; or

 

(j)                                     the occurrence of any change in the
condition or affairs (financial or otherwise) of Borrower or the occurrence of
any other event or circumstance resulting in a Material Adverse Change.

 

7.2                                 Acceleration. If an Event of Default shall
occur, at the election of Bank, all Obligations shall become immediately due and
payable without notice or demand, except with respect to Obligations payable on
demand, which shall be due and payable on demand, whether or not an Event of
Default has occurred. In addition, Bank may require that Borrower remit to Bank
cash collateral in an amount equal to 110% of the aggregate undrawn amount of
all outstanding Letters of Credit at such time, such cash collateral to be held
by Bank in a cash collateral account on terms and conditions satisfactory to
Bank.

 

Bank is hereby authorized, at its election, after an Event of Default or after
demand, without any further demand or notice except to such extent as notice may
be required by applicable law, to take possession and/or sell or otherwise
dispose of all or any of the Collateral at public or private sale; and Bank may
also exercise any and all other rights and remedies of a secured party under the
Code or which are otherwise accorded to it in equity or at law, all as Bank may
determine, and such exercise of rights in compliance with the requirements of
law will not be considered adversely to affect the commercial reasonableness of
any sale or other disposition of the Collateral. If notice of a sale or other
action by Bank is required by applicable law, unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Borrower agrees that ten (10) days written notice
to Borrower, or the shortest period of written notice permitted by such law,
whichever is smaller, shall be sufficient notice; and that to the extent
permitted by law, Bank, its officers, attorneys and agents may bid and become
purchasers at any such sale, if public, and may purchase at any private sale any
of the Collateral that is of a type customarily sold on a recognized market or
which is the subject of widely distributed standard price quotations. Any sale
(public or private) shall be without warranty and free from any right of
redemption, which Borrower shall waive and release after default upon Bank’s
request therefor, and may be free of any warranties as to the Collateral if Bank
shall so decide. No purchaser at any sale (public or private) shall be
responsible for the application of the purchase money. Any balance of the net
proceeds of sale remaining after paying all Obligations of Borrower to Bank
shall be returned to such other party as may be legally entitled thereto; and if
there is a deficiency, Borrower shall be responsible for repayment of the same,
with interest. Upon demand by Bank, Borrower shall assemble the Collateral and
make it available to Bank at a place designated by Bank which is reasonably
convenient to Bank and Borrower. Borrower hereby acknowledges that Bank has
extended credit and other financial accommodations to Borrower upon reliance of
Borrower’s granting Bank the rights and remedies contained in this Agreement
including without limitation the right to take immediate possession of the
Collateral upon the occurrence of an Event of Default or after demand with
respect to Obligations payable on demand and Borrower hereby acknowledges that
Bank is entitled to equitable and injunctive relief to enforce any of its rights
and remedies hereunder or under the Code.

 

18

--------------------------------------------------------------------------------


 

Bank shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising. To the extent that it lawfully may do so, Borrower hereby agrees that
it will not invoke and irrevocably waives the benefits of any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of Bank’s rights under this Agreement or under any other instrument
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or guaranteed. Except
as required by applicable law, Bank shall have no duty as to the collection or
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto beyond the safe custody thereof.

 

7.3                                 Power of Attorney. Borrower hereby
irrevocably constitutes and appoints Bank as Borrower’s true and lawful
attorney, with full power of substitution, at the sole cost and expense of
Borrower but for the sole benefit of Bank, upon the occurrence of an Event of
Default or after demand with respect to Obligations payable on demand, to
convert the Collateral into cash, including without limitation completing the
manufacture or processing of work in process, and the sale (either public or
private) of all or any portion or portions of the inventory and other
Collateral; to enforce collection of the Collateral, either in its own name or
in the name of Borrower, including without limitation executing releases or
waivers, compromising or settling with any Debtors and prosecuting, defending,
compromising or releasing any action relating to the Collateral; to receive,
open and dispose of all mail addressed to Borrower and to take therefrom any
remittances or proceeds of Collateral in which Bank has a security interest; to
notify Post Office authorities to change the address for delivery of mail
addressed to Borrower to such address as Bank shall designate; to endorse the
name of Borrower in favor of Bank upon any and all checks, drafts, money orders,
notes, acceptances or other instruments of the same or different nature; to sign
and endorse the name of Borrower on and to receive as secured party any of the
Collateral, any invoices, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title of the same or
different nature relating to the Collateral; to sign the name of Borrower on any
notice of the Debtors or on verification of the Collateral; and to sign, if
necessary, and file or record on behalf of Borrower any financing or other
statement in order to perfect or protect Bank’s security interest. Bank shall
not be obliged to do any of the acts or exercise any of the powers hereinabove
authorized, but if Bank elects to do any such act or exercise any such power, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, and it shall not be responsible to Borrower except for its
own gross negligence or willful misconduct. All powers conferred upon Bank by
this Agreement, being coupled with an interest, shall be irrevocable so long as
any Obligation of Borrower or any guarantor or surety to Bank shall remain
unpaid or Bank is obligated under this Agreement to extend any credit to
Borrower.

 

7.4                                 Nonexclusive Remedies. All of Bank’s rights
and remedies not only under the provisions of this Agreement but also under any
other agreement or transaction shall be cumulative and not alternative or
exclusive, and may be exercised by Bank at such time or times and in such order
of preference as Bank in its sole discretion may determine.

 

7.5                                 Right of Setoff. In addition to any rights
now or hereafter granted, and not by way of limitation of any such rights, upon
the occurrence and during the continuance of any Event of Default, Bank is
hereby authorized at anytime or from time to time, to the extent permitted by
law, without presentment, demand, protest or other notice of any kind to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by Bank (including by branches and agencies of Bank wherever
located) to or for the credit or the account of Borrower against and on account
of the Obligations of Borrower to Bank under this Agreement or under any of the
other Loan Documents and all other claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not Bank shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

19

--------------------------------------------------------------------------------


 

7.6                                 Reassignment to Borrower. Whenever Bank
deems it desirable that any legal action be instituted with respect to any
Collateral or that any other action be taken in any attempt to effectuate
collection of any Collateral, Bank may reassign the item in question to Borrower
(and if Bank shall execute any such reassignment, it shall automatically be
deemed to be without recourse to Bank in any event) and require Borrower to
proceed with such legal or other action at Borrower’s sole liability, cost and
expense, in which event all amounts collected by Borrower on such item shall
nevertheless be subject to Bank’s security interest.

 

8.                                      MISCELLANEOUS

 

8.1                                 Waivers. Borrower waives notice of intent to
accelerate, notice of acceleration, notice of nonpayment, demand, presentment,
protest or notice of protest of the Obligations, and all other notices, consents
to any renewals or extensions of time of payment thereof, and generally waives
any and all suretyship defenses and defenses in the nature thereof.

 

8.2                                 [Reserved]

 

8.3                                 Severability. If any provision of this
Agreement or portion of such provision or the application thereof to any person
or circumstance shall to any extent be held invalid or unenforceable, the
remainder of this Agreement (or the remainder of such provision) and the
application thereof to other persons or circumstances shall not be affected
thereby.

 

8.4                                 Deposit Collateral. Borrower hereby grants
to Bank a continuing lien and security interest in any and all deposit accounts
(including without limitation time, savings, checking and money market accounts
and certificates of deposit) or other sums at any time credited by or due from
Bank or any Bank Affiliate to Borrower and any cash, securities, instruments or
other property of Borrower in the possession of Bank or any Bank Affiliate,
whether for safekeeping or otherwise, or in transit to or from Bank or any Bank
Affiliate (regardless of the reason Bank or Bank Affiliate had received the same
or whether Bank or Bank Affiliate has conditionally released the same) as
security for the full and punctual payment and performance of all of the
liabilities and obligations of Borrower to Bank or any Bank Affiliate and such
deposits and other sums may be applied against such liabilities and obligations
of Borrower to Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to Bank or any Bank Affiliate.

 

8.5                                 Indemnification. Borrower shall indemnify,
defend and hold Bank and any Bank Affiliate and their directors, officers,
employees, shareholders, agents, authorized representatives and attorneys (each
an “Indemnitee”) harmless from and against any and all loss, liability or
damages of claim brought or threatened against any Indemnitee by Borrower, any
guarantor or endorser of the Obligations, or any other person (as well as from
reasonable attorneys’ fees and expenses in connection therewith) on account of
Bank’s relationship with Borrower, or any guarantor or endorser of the
Obligations (each of which may be defended, compromised, settled or pursued by
Bank with counsel of Bank’s election, but at the expense of Borrower), except
for any claim arising solely out of the gross negligence or willful misconduct
of Bank. The within indemnification shall survive the termination or expiration
of this Agreement the payment of the Obligations, and/or any termination,
release or discharge executed by Bank in favor of Borrower.

 

8.6                                 Costs and Expenses. Whether or not the
transactions contemplated hereby are consummated, Borrower agrees to pay (i) all
costs and expenses incurred by Bank in connection with or arising from the
performance of due diligence, the syndication of the credit facilities
contemplated hereby, the negotiation, preparation, execution, delivery, waiver
or modification and administration of this Agreement, the other Loan Documents
and any other documentation contemplated hereby, the making of loans hereunder,
including without limitation the out-of-pocket costs and internally allocated
charges of audit or field examinations of Bank in connection with the
administration of this Agreement, and (ii) all costs and expenses incurred by
Bank in the maintenance, enforcement or protection of the rights and remedies of

 

20

--------------------------------------------------------------------------------


 

Bank in connection with this Agreement, the Note or the other Loan Documents or
any of Borrower’s obligations hereunder or thereunder or as a result of any
transaction, action or non-action arising from any of the foregoing, including
without limitation any and all such costs and expenses incurred or paid by Bank
in defending Bank’s security interest in or right or title to the Collateral or
in collecting or enforcing, or attempting to collect or enforce, payment of the
Obligations. Such costs and expenses shall include without limitation attorneys’
fees and disbursements, court costs, litigation and other expenses. Payments for
any costs and expenses described in this section shall be made on the date this
Agreement is executed by Borrower and thereafter on demand by Bank. Borrower
agrees that it shall indemnify Bank from and hold it harmless against any
documentary taxes, assessments or charges made by any governmental authority by
reason of the execution and delivery of this Agreement, the Note and any of the
other Loan Documents or the issuance of any letters of credit. The obligations
of Borrower under this section shall survive the termination of this Agreement,
the payment of the loans and the expiration of any letters of credit issued
hereunder.

 

8.7                                 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be an original, but all of
which, taken together, shall constitute but one agreement.

 

8.8                                 Complete Agreement. This Agreement and the
other Loan Documents constitute the entire agreement and understanding between
and among the parties hereto relating to the subject matter hereof and
supersedes all prior proposals, negotiations, agreements and understandings
among the parties hereto with respect to such subject matter, including the
Original Agreement and the related Promissory Notes, Commercial Security
Agreement, Corporate Resolution to Borrow/Grant Collateral, Stand-By Letter of
Credit Subline addendum and Disbursement Requests and Authorizations (together
with any amendments, extensions or renewals executed and delivered in connection
therewith) (collectively, the “Prior Loan Documents”). From and after the date
of execution of this Agreement, the Prior Loan Documents shall be of no further
force or effect. Without limiting the generality of the foregoing and for the
avoidance of doubt only, Borrower acknowledges and agrees that the Agreement to
Provide Insurance and Notice of Insurance Requirements, dated October 16, 2008,
executed by Borrower remains in full force and effect as of the date hereof and
that the statements set forth therein are true, correct and complete and
Borrower is in compliance with any and all covenants, requirements and
agreements set forth therein as of the date hereof.

 

8.9                                 Binding Effect of Agreement. This Agreement
shall be binding upon and inure to the benefit of the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, and shall remain in full force and effect (and Bank shall be
entitled to rely thereon) until released in writing by Bank. Bank may transfer
and assign this Agreement and any Revolving Credit and deliver the Collateral to
the assignee, who shall thereupon have all of the rights of Bank; and Bank shall
then be relieved and discharged of any responsibility or liability with respect
to this Agreement, and any such Revolving Credit and the Collateral. Borrower
may not assign or transfer any of its rights or obligations under this
Agreement. Except as expressly provided herein or in the other Loan Documents,
nothing, expressed or implied, is intended to confer upon any party, other than
the parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

 

8.10                           Further Assurances. Borrower will from time to
time execute and deliver to Bank such documents, and take or cause to be taken,
all such other or further action, as Bank may request in order to effect and
confirm or vest more securely in Bank all rights contemplated by this Agreement
and the other Loan Documents (including without limitation to correct clerical
errors) or to vest more fully in or assure to Bank the security interest in the
Collateral granted to Bank by this Agreement or to comply with applicable
statute or law and to facilitate the collection of the Collateral (including
without limitation the execution of stock transfer orders and stock powers,
endorsement of promissory notes and instruments and notifications to obligors on
the Collateral). To the extent permitted by applicable law, Borrower authorizes
Bank to file financing statements, continuation statements or amendments, and
any such financing statements, continuation statements or amendments may be
filed at any time in any jurisdiction. Bank may at any time and from time to
time file financing statements, continuation statements and amendments thereto
which contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to

 

21

--------------------------------------------------------------------------------


 

Borrower. Borrower agrees to furnish any such information to Bank promptly upon
request. In addition, Borrower shall at any time and from time to time take such
steps as Bank may reasonably request for Bank (i) to obtain an acknowledgment,
in form and substance satisfactory to Bank, of any bailee having possession of
any of the Collateral that the bailee holds such Collateral for Bank, (ii) to
obtain “control” (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of Bank’s security interest in any of the Collateral and the
preservation of its rights therein. Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.

 

8.11                           Amendments and Waivers. This Agreement may be
amended and Borrower may take any action herein prohibited, or omit to perform
any act herein required to be performed by it, if Borrower shall obtain Bank’s
prior written consent to each such amendment, action or omission to act. No
course of dealing and no delay or omission on the part of Bank in exercising any
right hereunder shall operate as a waiver of such right or any other right and
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy of Bank on any future occasion.

 

8.12                           Term of Agreement. This Agreement shall continue
in full force and effect so long as any Obligations or obligation of Borrower to
Bank shall be outstanding, or Bank shall have any obligation to extend any
financial accommodation hereunder, and is supplementary to each and every other
agreement between Borrower and Bank and shall not be so construed as to limit or
otherwise derogate from any of the rights or remedies of Bank or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between Borrower and Bank
be construed to limit or otherwise derogate from any of the rights or remedies
of Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

 

8.13                           Notices. Any notice under or pursuant to this
Agreement shall be a signed writing or other authenticated record (within the
meaning of Article 9 of the Code). Any notices under or pursuant to this
Agreement shall be deemed duly received and effective if delivered in hand to
any officer or agent of Borrower or Bank, or if mailed by registered or
certified mail, return receipt requested, addressed to Borrower or Bank at the
address set forth in this Agreement or as any party may from time to time
designate by written notice to the other party.

 

8.14                           Governing Law. This Agreement has been executed
or completed and is to be performed in California, and it and all transactions
hereunder or pursuant hereto shall be governed as to interpretation, validity,
effect, rights, duties and remedies of the parties hereunder and in all other
respects by the internal laws of California without regard to principles of
conflict of laws.

 

8.15                           Reproductions. This Agreement and all documents
which have been or may be hereinafter furnished by Borrower to Bank may be
reproduced by Bank by any photographic, photostatic, microfilm, xerographic or
similar process, and any such reproduction shall be admissible in evidence as
the original itself in any judicial or administrative proceeding (whether or not
the original is in existence and whether or not such reproduction was made in
the regular course of business).

 

8.16                           Jurisdiction and Venue. Borrower irrevocably
submits to the nonexclusive jurisdiction of any federal or state court sitting
in California, over any suit, action or proceeding arising out of or relating to
this Agreement. Borrower irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any objection it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that the same has been brought in an
inconvenient forum. Borrower hereby consents to any and all process which may be
served in any such suit, action or proceeding, (i) by mailing a copy thereof by
registered and certified mail, postage prepaid, return receipt requested, to
Borrower’s address shown in this Agreement or as notified to Bank and (ii) by
serving the same upon Borrower in any other manner otherwise permitted by law,
and agrees that such service shall in every respect be deemed effective service
upon Borrower

 

22

--------------------------------------------------------------------------------


 

8.17                           Civil Code § 2822. In the event that, at any
time, a surety is liable upon only a portion of Borrower’s obligations under the
Loan Documents and Borrower provides partial satisfaction of any such
obligations, Borrower hereby waives any right it would otherwise have under
Section 2822 of the California Civil Code to designate the portion of the
obligations to be satisfied. The designation of the portion of the obligation to
be satisfied shall, to the extent not expressly made by the terms of the Loan
Documents, be made by Bank rather than Borrower

 

8.18                      MUTUAL WAIVER OF RIGHT TO JURY TRIAL. SUBJECT TO
SECTION 8.19 AND TO THE EXTENT THAT IN THE FUTURE SUCH WAIVERS ARE PERMITTED BY
LAW IN THE MANNER PROVIDED IN SECTION 8.19(a), BORROWER AND BANK EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL, (a) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY (a “Jury
Trial Waiver”) IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT OR
THE LOAN DOCUMENTS, THE OBLIGATIONS OR ANY MATTERS CONTEMPLATED HEREBY OR
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (b) AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION OR PROCEEDING WITH ANY OTHER ACTION OR PROCEEDING IN
WHICH A JURY TRIAL CAN NOT BE OR HAS NOT BEEN WAIVED.

 

8.19                           Reference Provision.

 

(a)                             The parties prefer that any dispute between them
be resolved in litigation subject to a Jury Trial Waiver as set forth in
Section 8.18 herein, but the California Supreme Court has held that such
pre-dispute jury trial waivers are unenforceable. This section will be
applicable until: (i) the California Supreme Court holds that a pre-dispute jury
trial waiver provision similar to that contained in Section 8.18 herein is valid
or enforceable; or (ii) the California Legislature passes legislation and the
governor of the State of California signs into law a statute authorizing
pre-dispute jury trial waivers and as a result such waivers become enforceable.

 

(b)                            Other than (i) non-judicial foreclosure of
security interests in real or personal property, (ii) the appointment of a
receiver or (iii) the exercise of other provisional remedies (any of which may
be initiated pursuant to applicable law), any controversy, dispute or claim
(each, a “Claim”) between the parties arising out of or relating to this
Agreement or any other Loan Documents, will be resolved by a reference
proceeding in California in accordance with the provisions of Sections 638, at
seq., of the California Code of Civil Procedure (“CCP”), or their successor
sections, which shall constitute the exclusive remedy for the resolution of any
Claim, including whether the Claim is subject to the reference proceeding.
Except as otherwise provided in the Loan Documents, venue for the reference
proceeding will be in the superior court or federal district court in the county
or district where the real property, if any, is located or in a county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

 

(c)                             The referee shall be a retired judge or justice
selected by mutual written agreement of the parties. If the parties do not
agree, the referee shall be selected by the presiding judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. The referee shall be appointed
to sit with all the powers provided by law. Pending appointment of the referee,
the Court has power to issue temporary or provisional remedies.

 

(d)                            The parties agree that time is of the essence in
conducting the reference proceedings. Accordingly, the referee shall be
requested, subject to change in the time periods specified herein for good cause
shown, to (i) set the matter for a status and trial-setting conference within
fifteen (15) days after the date of selection of the referee, (ii) If
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (iii) report a statement of decision within twenty
(20) days after the matter has been submitted for decision.

 

(e)                                  The referee will have power to expand or
limit the amount and duration of discovery. The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever. Unless otherwise ordered
based upon good cause shown, no party shall be entitled to “priority” in
conducting discovery, depositions may be taken by either party upon seven
(7) days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

 

23

--------------------------------------------------------------------------------


 

(f)                                    Except as expressly set forth in this
Agreement, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding. All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript. The party making such a request shall have the
obligation to arrange for and pay the court reporter. Subject to the referee’s
power to award costs to the prevailing party, the parties will equally share the
cost of the referee and the court reporter at trial.

 

(g)                                 The referee shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California. The rules of evidence applicable to proceedings at law in
the State of California will be applicable to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The referee shall issue a decision pursuant to CCP § 644 and the
referee’s decision shall be entered by the Court as a judgment or an order in
the same manner as if the action had been tried by the Court. The final judgment
or order entered by the Court is fully appealable as provided by law. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

(h)                                 If the enabling legislation which provides
for appointment of a referee is repealed (and no successor statute is enacted),
any dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration. The arbitration will
be conducted by a retired judge or justice, in accordance with the California
Arbitration Act, CCP §§ 1280 - § 1294.2, as amended from time to time. The
limitations with respect to discovery set forth above shall apply to any such
arbitration proceeding.

 

(i)                                     THE PARTIES RECOGNIZE AND AGREE THAT ALL
DISPUTES RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
LOAN DOCUMENTS.

 

8.20                           USA PATRIOT Act. Bank notifies Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Bank to identify Borrower in accordance with the USA PATRIOT Act.

 

8.21                           Waiver of Damages. Borrower acknowledges and
agrees that Bank has no fiduciary relationship with or fiduciary duty or
obligation to Borrower arising out of or in connection with this Agreement or
any other Loan Document and that the relationship between Bank and Borrower in
connection therewith is solely that of debtor and creditor. To the extent
permitted by applicable law, Borrower waives, and covenants and agrees it will
not assert, any claims against Bank on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising from or in connection with this Agreement, any Loan Document,
any agreement or instrument contemplated hereby or thereby or the transactions
contemplated hereby or thereby.

 

8.22                           Participations. Bank may, without the consent of
Borrower, sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement, including without
limitation all or a portion of the Loans then issued, outstanding and owing to
Bank and the Note. Bank may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this section, disclose to
the proposed assignee or participant any information relating to Borrower
furnished to Bank by or on behalf of Borrower, provided, that the proposed
assignee or participant agrees to hold such information confidential to the same
extent Bank must hold such information confidential.

 

24

--------------------------------------------------------------------------------


 

8.23                           Construction of Agreement. Defined terms in this
Agreement (including any schedules, exhibits and attachments hereto) shall
include in the singular number the plural and in the plural number the singular.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

 

8.24                           Confidentiality. Bank agrees to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by Bank from Borrower that indicates it is
confidential, including business plans and forecasts, non-public financial and
other information, confidential or secret processes, formulae, devices and
contractual information, customer lists and employee relation matters, provided
that Bank may disclose such information to its officers, directors, employees,
attorneys, accountants, Affiliates, participants, prospective participants,
assignees and prospective assignees and such other persons to whom Bank shall at
any time be required to make such disclosure in accordance with applicable law
or in the performance of its obligations in connection with the Loans, and
provided that the foregoing provisions shall not apply to disclosures made by
Bank in its good faith business judgment in connection with the enforcement of
its rights or remedies after an Event of Default or to disclosures of
information that is or becomes generally available to the public other than as a
result of a disclosure by Bank or that was received by Bank in good faith from a
third party who is not bound by an obligation of confidentiality or otherwise
prohibited from transmitting the information.

 

[Remainder of page intentionally left blank]

 

25

--------------------------------------------------------------------------------


 

8.25                           Force Majeure. Neither party hereto shall be
required to perform, or shall be liable for any failure to perform, its
obligations hereunder during any period in which such non-performance is caused
by or arises from (i) war, national emergencies, hostilities or acts of
terrorism, (ii) natural disasters, weather conditions, mechanical breakdowns or
power failure, (iii) strikes, work stoppages, labor shortages or inability to
procure labor, and (iv) causes beyond the control of the party unable to
perform; and any loss, damage, cost or expense arising therefrom or in
connection therewith shall be excluded under this Agreement.

 

Executed as of February 4, 2009

 

 

 

Borrower:

 

 

 

 

Iteris, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/ James S. Miele

 

 

James S. Miele, Chief Financial Officer
For Iteris, Inc.

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

Abbas Mohaddes, Chief Executive Officer

 

 

Accepted:

 

California Bank & Trust,
a California banking corporation

 

 

By:

/s/ Sergio Alfonso

 

 

Sergio Alfonso, Vice President

 

 

 

 

26

--------------------------------------------------------------------------------


 

Schedule P1

 

Existing Permitted Investments

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Excess Cash Flow Recapture Certificate

 

The undersigned, being the duly appointed, qualified and acting Chief Financial
Officer of Iteris, Inc. (“Borrower”), hereby certifies that the following
calculation of the Excess Cash Flow Recapture Amount pursuant to
Section 1.1(b)(ii) of that certain Amended and Restated Loan and Security
Agreement, dated as of February 4, 2009 (the “Loan Agreement”), between Borrower
and California Bank & Trust, a California banking corporation (“Bank”), is true,
complete and correct for Borrower’s fiscal year ended March 31, 20  , and that
such amount is to be applied to the outstanding principal balance of the
Company’s indebtedness under the Loan Agreement.

 

For fiscal year ended March 31, 20    :

 

 

1.

EBITDA

 

 

 

$

 

 

 

2.

Less:

 

$

 

 

 

 

 

 

a.

Taxes

 

 

 

 

 

 

 

b.

Lesser of (i) $1,500,000 and (ii) capital expenditures

 

 

 

 

 

 

 

c.

Interest paid

 

 

 

 

 

 

 

d.

Current portion of long-term debt

 

 

 

 

 

 

3.

Deductions from EBITDA

 

 

$

 

 

 

4.

Excess Cash Flow

 

 

$

 

 

 

5.

Recapture Amount (50% x Excess Cash Flow)

 

 

 x 50

%

$

 

6.

Maximum Excess Cash Flow Recapture Amount

 

 

 

 

$

500,000

 

7.

Excess Cash Flow Recapture Amount to be paid by Borrower and applied to balance
of Loan for fiscal year 20   (lesser of lines 5 and 6)

 

 

 

 

$

 

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Excess Cash
Flow Recapture Certificate as of March 31, 20  .

 

 

 

/s/ James S. Miele

 

James S. Miele, Chief Financial Officer

 

For Iteris, Inc.

 

--------------------------------------------------------------------------------


 

Loan No. 0411094-9001

 

AMENDED AND RESTATED REVOLVING NOTE

 

February 4, 2009

$12,000,000.00

 

Irvine, California

 

For value received, the undersigned, Iteris, Inc., a Delaware corporation, with
an address of 1700 Carnegie Avenue, Suite 100, Santa Ana, California 92705
(“Borrower”), promises to pay to the order of California Bank & Trust, a
California banking corporation, with an address of Orange County Corporate
Banking Office, 19200 Von Karman Avenue, Suite 140, Irvine, California 92612
(together with its successors and assigns, “Bank”), the principal amount of
Twelve Million and No/100 Dollars ($12,000,000.00) or, if less, such amount as
may be the aggregate unpaid principal amount of all loans or advances made by
Bank to Borrower pursuant hereto, on or before October 1, 2010 (the “Maturity
Date”), together with interest from the date hereof on the unpaid principal
balance from time to time outstanding until paid in full.

 

This Note amends and restates that certain Promissory Note dated October 16,
2008, by Borrower in favor of Bank in the original principal amount of
$12,000,000.00 and continues to evidence, and does not extinguish or satisfy,
the indebtedness and other obligations of Borrower thereunder. Nothing in this
Note shall constitute or be deemed to constitute a novation.

 

The aggregate principal balance outstanding shall bear interest, and interest
shall be payable, in accordance with that certain Interest Rate Election Rider
attached hereto and made a part hereof (the “Interest Election Rider”).

 

This Note is secured by all collateral granted to Bank by Borrower or any
endorser or guarantor hereof or by any other party and shall be secured by any
additional collateral hereafter granted to Bank by Borrower or any endorser or
guarantor hereof or by any other party.

 

Principal and interest shall be payable at Bank’s main office or at such other
place as Bank may designate in writing in immediately available funds in lawful
money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on the basis of actual number of days
elapsed and a 360-day year.

 

This Note is a revolving note and, subject to the foregoing and in accordance
with the provisions hereof and of any and all other agreements between Borrower
and Bank related hereto, Borrower may, at its option, borrow, pay, prepay and
reborrow hereunder at any time prior to the Maturity Date or such earlier date
as the obligations of Borrower to Bank under this Note, and any other agreements
between Bank and Borrower related hereto, shall become due and payable, or the
obligation of Bank to extend financial accommodations to Borrower shall
terminate; provided, however, that in any event the principal balance
outstanding hereunder shall at no time exceed the face amount of this Note. This
Note shall continue in full force and effect until all obligations and
liabilities evidenced by this Note are paid in full and Bank is no longer
obligated to extend financial accommodations to Borrower, even if, from time to
time, there are no amounts outstanding respecting this Note.

 

For as long as the credit facility evidenced by this Note remains in existence,
Borrower shall pay to Bank a fee (“Unused Line Fee”) in the form of additional
interest on that portion of the maximum principal amount of this Note that on
each day is not outstanding (“Unused Portion”), which interest shall accrue
daily by multiplying the Unused Portion each day by a per diem rate equal to
0.25% divided by 360. The Unused Line Fee shall be due and payable quarterly in
arrears.

 

At the option of Bank, this Note shall become immediately due and payable
without notice or demand upon the occurrence at any time of any Event of
Default, as defined in that certain Amended and Restated Loan and Security
Agreement, dated as of even date herewith, between Borrower and Bank (the “Loan
Agreement”).

 

--------------------------------------------------------------------------------


 

Any payments received by Bank on account of this Note shall, at Bank’s option,
be applied, first, to accrued and unpaid interest; second, to the unpaid
principal balance hereof; and, third, to any costs, expenses or charges
(including without limitation late charges) then owed to Bank by Borrower.
Notwithstanding the foregoing, any payments received after the occurrence and
during the continuance of an Event of Default shall be applied in such manner as
Bank may determine. Borrower hereby authorizes Bank to charge any deposit
account which Borrower may maintain with Bank for any payment required
hereunder, and, so long as no Event of Default shall have occurred and be
continuing, Bank agrees to give Borrower written notice of any such charge.

 

If pursuant to the terms of this Note, Borrower is at any time obligated to pay
interest on the principal balance at a rate in excess of the maximum interest
rate permitted by applicable law for the loan evidenced by this Note, the
applicable interest rate shall be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. More specifically, if from any circumstances whatsoever, fulfillment
of any provision of this Note or any other loan document executed and delivered
in connection with this Note, at the time performance of such provision becomes
due, would exceed the limit on interest then permitted by any applicable usury
statute or any other applicable law, Bank may, at its option, (a) reduce the
obligations to be fulfilled to such limit on interest, or (b) apply the amount
in excess of such limit on interest to the reduction of the outstanding
principal balance of the obligations, and not to the payment of interest, with
the same force and effect as though Borrower had specifically designated such
sums to be so applied to principal and Bank had agreed to accept such extra
payments as a premium-free prepayment, so that in no event shall any exaction be
possible under this Note or any other loan document that is in excess of the
applicable limit on interest. It is the intention of Borrower and Bank that the
total liability for payments in the nature of interest shall not exceed the
limits imposed by any applicable state or federal interest rate laws. The
provisions of this paragraph shall control every other provision of this Note
and any provision of any other loan document in conflict with this paragraph.

 

Borrower represents to Bank that the proceeds of this Note will not be used for
personal, family or household purposes or for the purpose of purchasing or
carrying margin stock or margin securities within the meaning of Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

 

No delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of Bank, nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
the same or any other right on any future occasion. Borrower and every endorser
or guarantor of this Note, regardless of the time, order or place of signing,
waives presentment, demand, protest, notice of dishonor, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices of
every kind in connection with the delivery, acceptance, performance or
enforcement of this Note and assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or
person primarily or secondarily liable and waives all recourse to suretyship and
guarantor defenses generally, including any defense based on impairment of
collateral, and any right (whether now or hereafter existing) to require the
holder hereof to first proceed against Borrower or any endorser or guarantor for
any security.

 

Borrower and each endorser and guarantor of this Note agrees to pay, upon
demand, costs of collection of all amounts under this Note, including without
limitation principal and interest, or in connection with the enforcement of or
realization on any security for this Note, including without limitation, to the
extent permitted by applicable law, reasonable attorneys’ fees and expenses.
Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rate per annum equal to five percent (5.0%) plus the
then-current Wall Street Journal Prime Rate or LIBOR Rate, as the case may be,
applicable to advances outstanding at such time. If any payment due under this
Note is unpaid for 15 days or more, Borrower shall pay, in addition to any other
sums due under this Note (and without limiting Bank’s other remedies on account
thereof), a late charge equal to the lesser of $500 or 6.0% of such unpaid
amount.

 

2

--------------------------------------------------------------------------------


 

This Note shall be binding upon Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, assigns and legal representatives
and shall inure to the benefit of Bank and its successors, endorsees and
assigns.

 

Borrower and each endorser and guarantor, if any, hereby waive presentment,
demand, protest, notice of dishonor, notice of protest and all other notices and
demands of every kind and all suretyship defenses of any kind, in each case that
would otherwise be available in connection with this Note, including without
limitation any right (whether now or hereafter existing) to require the holder
hereof to first proceed against Borrower or any endorser or guarantor for any
security.

 

In the event that at any time, a surety is liable upon only a portion of
Borrower’s or any endorser’s or guarantor’s obligations under this Note and
Borrower provides partial satisfaction of any such obligations, Borrower and
each endorser and guarantor hereof, if any, hereby waives any right it would
otherwise have under Section 2822 of the California Civil Code to designate the
portion of the obligations to be satisfied. The designation of the portion of
the obligation to be satisfied shall, to the extent not expressly made by the
terms of this Note, be made by Bank rather than Borrower.

 

The liabilities of Borrower and any endorser or guarantor of this Note are joint
and several; provided, however, the release by Bank of Borrower or any one or
more endorsers or guarantors shall not release any other person obligated on
account of this Note. Any and all present and future debts of Borrower to any
endorser or guarantor of this Note are subordinated to the full payment and
performance of all present and future debts and obligations of Borrower to Bank.
Each reference in this Note to Borrower, any endorser and any guarantor is to
such person individually and also to all such persons jointly. No person
obligated on account of this Note may seek contribution from any other person
also obligated, unless and until all liabilities, obligations and indebtedness
to Bank of the person from whom contribution is sought have been irrevocably
satisfied in full. The release or compromise by Bank of any collateral shall not
release any person obligated on account of this Note.

 

Borrower and each endorser and guarantor hereof authorizes Bank to complete this
Note if delivered incomplete in any respect. A photographic or other
reproduction of this Note may be made by Bank, and any such reproduction shall
be admissible in evidence with the same effect as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.

 

Borrower will from time to time execute and deliver to Bank such documents, and
take or cause to be taken all such other further action, as Bank may request in
order to effect and confirm or vest more securely in Bank all rights
contemplated by this Note or any other loan documents related thereto (including
without limitation to correct clerical errors) or to vest more fully in or
assure to Bank the security interest in any collateral securing this Note or to
comply with applicable statute or law.

 

This Note is delivered to Bank at one of its offices in California and shall be
governed by the internal laws of the State of California without regard to
principles of conflict of laws.

 

Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer or agent of Borrower or Bank, or
if mailed by registered or certified mail, return receipt requested, addressed
to Borrower or Bank at the address set forth in this Note or as any party may
from time to time designate by written notice to the other party.

 

The term “Bank Affiliate” as used in this Note shall mean any Affiliate of Bank
or any lender acting as a participant under any loan arrangement between Bank
and Borrower. The term “Affiliate” shall mean, with respect to any person,
(a) any person which, directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, “control” of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the capital stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person, whether by contract or otherwise. Control may be by ownership,
contract or otherwise.

 

3

--------------------------------------------------------------------------------


 

Borrower hereby grants to Bank a continuing lien and security interest in any
and all deposit accounts (including without limitation time, savings, checking
and money market accounts and certificates of deposit), whether now existing or
hereafter opened and including without limitation any deposit accounts held
jointly with a third party, or other sums at any time credited by or due from
Bank or any Bank Affiliate to Borrower and any cash, securities, instruments or
other property of Borrower in the possession of Bank or any Bank Affiliate,
whether for safekeeping or otherwise, or in transit to or from Bank or any Bank
Affiliate (regardless of the reason Bank or Bank Affiliate had received the same
or whether Bank or Bank Affiliate has conditionally released the same), as
security for the full and punctual payment and performance of all of the
liabilities and obligations of Borrower to Bank or any Bank Affiliate, and such
deposits and other sums may be applied against such liabilities and obligations
of Borrower to Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to Bank or any Bank Affiliate.

 

Borrower hereby certifies to Bank that all financial information (“financial
information”) submitted to Bank now and at all times during the term of this
Note does and will fairly and accurately represent the financial condition of
Borrower and each Bank Affiliate and each endorser and guarantor of this Note.
Financial information includes, but is not limited to, all business financial
statements (including interim and year-end financial statements that are company
prepared and/or CPA prepared), business income tax returns, borrowing base
certificates, accounts payable and receivable agings, personal financial
statements and personal tax returns. Borrower understands that Bank will rely on
all information, whenever provided, and that such information is a material
inducement to Bank to make, to continue to make, or otherwise extend credit
accommodations to Borrower. Borrower covenants and agrees to notify Bank in
writing of any adverse material changes in its financial condition in the
future. Borrower further understands and acknowledges that there are criminal
penalties for giving false information to federally insured financial
institutions.

 

Borrower and each endorser and guarantor of this Note each irrevocably submits
to the nonexclusive jurisdiction of any federal or state court sitting in
California, over any suit, action or proceeding arising out of or relating to
this Note. Borrower and each endorser and guarantor irrevocably waives, to the
fullest extent it may effectively do so under applicable law, any objection it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Borrower and each endorser and guarantor
hereby consents to any and all process which may be served in any such suit,
action or proceeding, (i) by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested, to Borrower’s, endorser’s or
guarantor’s address shown below or as notified to Bank and (ii) by serving the
same upon Borrower and any endorsers or guarantors in any other manner otherwise
permitted by law, and agrees that such service shall in every respect be deemed
effective service upon Borrower or such endorser or guarantor.

 

4

--------------------------------------------------------------------------------


 

BORROWER, EACH ENDORSER AND GUARANTOR AND BANK HEREBY AGREE THAT SECTIONS 8.18
AND 8.19 OF THE LOAN AGREEMENT WITH RESPECT TO JURY WAIVER AND JUDICIAL
REFERENCE SHALL GOVERN IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS NOTE.

 

Executed as of February 4, 2009

 

 

 

 

 

 

 

Borrower:

 

 

 

 

 

Iteris, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ James S. Miele

 

 

 

James S. Miele, Chief Financial Officer

 

 

 

For Iteris, Inc.

 

 

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

 

Abbas Mohaddes, Chief Executive Officer

 

 

 

 

 

 

Address:

1700 Carnegie Avenue, Suite 100

 

 

 

Santa Ana, California 92705

 

5

--------------------------------------------------------------------------------


 

INTEREST RATE ELECTION RIDER

 

1.                                      INTEREST RATES; PAYMENTS AND PREPAYMENTS

 

1.1                                 Interest Rates. So long as no Event of
Default shall have occurred and be continuing and subject to the other terms of
this Note, the outstanding principal balance shall bear interest at a rate per
annum for the Interest Periods which Borrower selects in accordance with this
section and the other provisions of this Note equal to (a) a variable rate (the
“Variable Rate”) equal to the Wall Street Journal Prime Rate plus the Applicable
Margin (a “Variable Rate Advance”); or (b) the LIBOR Rate for Interest Periods
of one, two or three months, but not longer than the remainder of the term of
this Note, plus the Applicable Margin (a “LIBOR Advance”).

 

1.2                                 Rate Selection. When Borrower desires to
select an interest rate, Borrower shall give Bank three (3) days’ prior written
notice specifying the effective date thereof (which shall be a Banking Day), the
type of interest rate, the amount to which the interest rate shall apply and the
duration of the first Interest Period therefor. Any such notice shall be
irrevocable and shall be subject to other terms and conditions set forth in this
Note. If Bank does not receive timely notice of a requested LIBOR Advance,
Borrower shall be deemed to have selected a Variable Rate Advance. Each LIBOR
Advance may only be requested in increments of $500,000.00 and no more than two
(2) LIBOR Advances may be outstanding at any one time. If any interest rate is
selected, Bank shall record on the books and records of Bank an appropriate
notation evidencing such selection, each repayment on account of the principal
thereof and the amount of interest paid, and Borrower authorizes Bank to
maintain such records and make such notations and agrees that the amount shown
on the books and records as outstanding from time to time shall constitute the
amount owing to Bank pursuant to this Note, absent manifest error.

 

1.3                                 Payment of Interest. Interest on all amounts
outstanding (except for LIBOR Advances) shall be payable monthly in arrears on
the first day of each month commencing the month following the date of this
Note, and continuing thereafter on the same day of each succeeding month until
the principal balance shall be paid in full. Interest on all LIBOR Advances
shall be payable, in arrears, on the first Banking Day following the expiration
of the applicable Interest Period and, in respect of any LIBOR Advance of more
than three (3) months’ duration, interest shall also be payable, in arrears, on
each earlier Banking Day which is three (3) months after the first day of the
applicable Interest Period.

 

1.4                                 Interest Periods. Each Interest Period shall
commence and shall end as set forth in Section 2.1(c) hereof; provided, however,
that (a) any Interest Period that would otherwise end on a day which is not a
Banking Day shall be extended to the next Banking Day unless such extension
would carry such Interest Period into the next month, in which event such
Interest Period shall end on the preceding Banking Day; (b) any Interest Period
that begins on the last Banking Day of a calendar month (or on a date for which
there is no numerically corresponding day in the calendar month during which
such Interest Period is to end), shall (subject to clause (a) above) end on the
last Banking Day of such calendar month; and (c) any Interest Period that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.

 

1.5                                 Conversion of Outstanding Amounts. So long
as no Event of Default shall have occurred and be continuing, Borrower may
(a) on any Banking Day, convert any outstanding Variable Rate Advance to a LIBOR
Advance in the same aggregate principal amount and (b) on the last Banking Day
of the then current interest Period applicable to a LIBOR Advance, convert such
LIBOR Advance to a Variable Rate Advance. If Borrower desires to convert an
advance as set forth in the prior sentence, it shall give Bank three (3) Banking
Days’ prior written notice, specifying the date of such conversion, the amount
to be converted and if the conversion is from a Variable Rate Advance to a LIBOR
Advance, the duration of the Interest Period therefor.

 

1.6                                 End of Interest Period. Subject to all of
the terms and conditions applicable to a request that a new interest rate
selected be a LIBOR Advance, Borrower may elect to continue a LIBOR Advance as
of the last day of the applicable Interest Period to a new LIBOR Advance. If
Borrower fails to notify Bank of the Interest Period for a subsequent LIBOR
Advance at least Three (3) Banking Days prior to the last day of the then
current Interest Period, then, at Bank’s discretion, such outstanding LIBOR
Advance shall become a Variable Rate Advance at the end of the current Interest
Period for such outstanding LIBOR Advance and shall accrue interest in
accordance with the provisions regarding Variable Rate Advances described
herein.

 

--------------------------------------------------------------------------------


 

1.7                                 Basis for Determining LIBOR Inadequate or
Unfair. In the event that Bank shall determine that by reason of circumstances
affecting the interbank Eurodollar market, adequate and reasonable means do not
exist for determining the LIBOR Rate, or Eurodollar deposits in the relevant
amount and for the relevant maturity are not available to Bank in the interbank
Eurodollar market, with respect to a proposed LIBOR Advance or a proposed
conversion of any Variable Rate Advance to a LIBOR Advance, Bank shall give
Borrower prompt notice of such determination. If such notice is given, then:
(a) any requested LIBOR Advance shall be made as a Variable Rate Advance, unless
Borrower gives Bank one Banking Day’s prior written notice that its request for
such borrowing is canceled; (b) any advance which was to have been converted to
a LIBOR Advance shall be continued as a Variable Rate Advance; and (c) any
outstanding LIBOR Advance shall be converted to a Variable Rate Advance on the
last Banking Day of the then current Interest Period for such LIBOR Advance.
Until such notice has been withdrawn, Bank shall have no obligation to make
LIBOR Advances or maintain outstanding LIBOR Advances and Borrower shall not
have the right to request LIBOR Advances or convert advances to LIBOR Advances.

 

1.8                                 Illegality of LIBOR Rate. Notwithstanding
any other provision of this Note, if, after the date of this Note, any
applicable law, treaty, regulation or directive, or any change therein or in the
interpretation or application thereof, shall make it unlawful for Bank to make
or maintain any LIBOR Advance, the obligation of Bank hereunder to make or
maintain such LIBOR Advance shall forthwith be suspended for the duration of
such illegality and Borrower shall, if any such LIBOR Advance is outstanding,
promptly upon request from Bank, prepay such LIBOR Advance or convert such LIBOR
Advance to another type of advance. If any such payment is made on a day that is
not the last Banking Day of the then current Interest Period applicable to such
advance, Borrower shall pay Bank, upon Bank’s request, any amount required under
Section 1.10 of this Note.

 

1.9                                 Termination of Pricing Option. After the
occurrence of an Event of Default, Borrower’s right to select pricing options,
if applicable, shall cease, and, if Borrower would, but for the application of
the preceding clause, have had the right to elect among interest rate options,
notwithstanding anything to the contrary in this Note, interest shall accrue at
a rate per annum equal to five percent (5.0%) plus the then-current Wall Street
Journal Prime Rate or LIBOR Rate, as the case may be, applicable to advances
outstanding at such time.

 

1.10                                    Optional Prepayment.

 

(a)                                  Borrower has the right to pay before due
the unpaid balance of any Variable Rate Advance or any part thereof without
penalty or premium, but with accrued interest on the principal being prepaid to
the date of such repayment.

 

(b)                                 At its option and upon prior written notice
to Bank, Borrower may prepay any LIBOR Advance in whole or in part from time to
time without premium or penalty but with accrued interest on the principal being
prepaid to the date of such repayment; provided, however, that such LIBOR
Advance may only be prepaid on the last Banking Day of the then current Interest
Period applicable thereto.

 

(c)                                  In the event that any prepayment of a LIBOR
Advance is required or permitted on a date other than the last Banking Day of
the then current Interest Period applicable thereto, then so long as this Note
has not become due and payable in accordance with its terms, Borrower shall have
the right to prepay such LIBOR Advance in whole (but not in part), provided,
that Borrower shall pay to Bank concurrently with such prepayment a Yield
Maintenance Fee in an amount computed as follows: The current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the maturity date of the term
chosen pursuant to the Interest Period as to which the prepayment is made, shall
be subtracted from the “cost of funds” component of the LIBOR Advance in effect
at the time of prepayment. If the result is zero or a negative number, there
shall be no Yield Maintenance Fee payable. If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being prepaid. The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the term chosen pursuant to the
Interest Period as to which the prepayment is made. Said amount shall be reduced
to present value

 

R-2

--------------------------------------------------------------------------------


 

calculated by using the number of days remaining in the designated term and
using the above-referenced United States Treasury security rate and the number
of days remaining in the designated term chosen pursuant to the Interest Period
as to which the prepayment is made. The resulting amount shall be the Yield
Maintenance Fee due to Bank upon prepayment of the LIBOR Advance. If this Note
shall become due and payable for any reason, then any Yield Maintenance Fee with
respect to the Note shall become due and payable in the same manner as though
Borrower had exercised its right of prepayment. Borrower recognizes that Bank
will incur substantial additional costs and expenses including loss of yield and
anticipated profitability in the event of prepayment of all or part of this Note
and that the Yield Maintenance Fee compensates Bank for such costs and expenses.
Borrower acknowledges that the Yield Maintenance Fee is bargained-for
consideration and not a penalty.

 

(d)                                 All prepayments of any LIBOR Advance shall
be applied first to fees and expenses then due hereunder, then to interest on
the unpaid principal balance accrued to the date of prepayment and last to the
principal balance then due hereunder.

 

2.                                      DEFINITIONS

 

2.1                                      Definitions. The following definitions
are applicable to this Interest Rate Election Rider:

 

(a)                                  “Applicable Margin” shall mean the rate
determined based on the percentage of the average aggregate balance of all
demand deposit accounts (including without limitation time, savings, checking
and money market accounts) maintained by Borrower with Bank as compared to the
average total loan or credit commitments by Bank to Borrower (the “DDA
Percentage”), measured on a quarterly basis as of the end of each fiscal
quarter, as follows:

 

DDA Percentage

 

Applicable Margin for
Variable Rate Advances

 

Applicable Margin for
LIBOR Advances

 

25% or greater

 

0.00

%

2.50

%

15% to (but not including) 25%

 

0.25

%

2.75

%

Less than 15%

 

0.50

%

3.00

%

 

Any change in the Applicable Margin resulting from the measurement of the DDA
Percentage as of the end of a fiscal quarter shall be effective an the first day
of the immediately following fiscal quarter.

 

(b)                                 “Banking Day” shall mean with respect to
LIBOR Advances, a London Banking Day and with respect to all other advances, any
day other than a day on which commercial banks in California are required or
permitted by law to close.

 

(c)                                  “Interest Period” shall mean, with respect
to any LIBOR Advance, the one, two or three month period selected by Borrower
pursuant to Section 1.1. The actual length of such periods shall be calculated
as set forth below. The initial Interest Period, unless commenced on the first
Banking Day of a month, shall, notwithstanding the length of the Interest Period
selected by Borrower, (i) for Interest Periods beginning before the 25th of each
calendar month, end on the first Banking Day of the month following commencement
of the initial Interest Period; and (ii) for Interest Periods beginning on or
after the 25th of each calendar month, end on the first Banking Day of the
second month following commencement of the initial Interest Period. All
subsequent Interest Periods for any particular LIBOR Advance shall commence on
the first Banking Day of the relevant month and end of the first Banking Day of
the month determined by the length of the Interest Period selected by Borrower
pursuant to this provision. Bank’s calculation of the length of Interest Periods
shall be in its sole and absolute discretion and shall conclusively bind
Borrower absent manifest error.

 

(d)                                 “LIBOR Advance” shall have the meaning set
forth in Section 1.1 above.

 

(e)                                  “LIBOR Rate” shall mean the rate per annum
for the relevant Interest Period determined as of the start of each Interest
Period as quoted by Bank as Bank’s LIBOR Rate based on quotes from the London
Interbank Offered Rate from the British Bankers Association Interest Settlement
Rates, as quoted for U.S. Dollars by Bloomberg, or other comparable service
selected by Bank. The Interest Period shall be Note N LIBOR Rate Period. This
definition of LIBOR Rate is to be strictly interpreted and is not intended to
serve any purpose other than providing an index to determine the interest rate
used herein. The LIBOR Rate may not necessarily be the same as the quoted
offered side in the Eurodollar time deposit market by any particular institution
or service applicable to any Interest Period. The effective interest rate
applicable to Borrower’s loans evidenced hereby shall change as of the beginning
of each Interest Period if there is a change in the LIBOR Rate as of any such
date.

 

R-3

--------------------------------------------------------------------------------


 

(f)                                    “London Banking Day” shall mean with
respect to LIBOR Advances, any day on which commercial banks are open for
international business (including dealings in U.S. Dollar ($) deposits) in
London, England and California.

 

(g)                                 “Variable Rate Advance” shall have the
meaning set forth in Section 1.1 above.

 

(h)                                 “Wall Street Journal Prime Rate” shall mean
the highest rate published from time to time by the Wall Street Journal as the
Prime Rate, or, in the event the Wall Street Journal ceases publication of the
Prime Rate, the base, reference or other rate then designated by Bank, in its
sole discretion, for general commercial loan reference purposes, it being
understood that such rate is a reference rate, not necessarily the lowest,
established from time to time, which serves as the basis upon which effective
interest rates are calculated for loans making reference thereto.

 

2.2                                 Other Terms. Capitalized terms used but not
otherwise defined in this Note (including without limitation this Interest Rate
Election Rider) shall have the respective meanings ascribed to them in the Loan
Agremeent.

 

R-4

--------------------------------------------------------------------------------


 

Loan No. 0411094-9002

 

AMENDED AND RESTATED NON-REVOLVING-TO-TERM NOTE

 

$7,500,000.00

 

February 4, 2009

 

 

Irvine, California

 

For value received, the undersigned, Iteris, Inc., a Delaware corporation, with
an address of 1700 Carnegie Avenue, Suite 100, Santa Ana, California 92705
(“Borrower”), promises to pay to the order of California Bank & Trust, a
California banking corporation, with an address of Orange County Corporate
Banking Office, 19200 Von Karman Avenue, Suite 140, Irvine, California 92612
(together with its successors and assigns, “Bank”), the principal amount of
Seven Million, Five Hundred Thousand and No/100 Dollars ($7,500,000.00) or, if
less, such amount as may be the aggregate unpaid principal amount of all loans
or advances made by Bank to Borrower pursuant hereto, on or before May 1, 2013
(the “Maturity Date”) as set forth below, together with interest from the date
hereof on the unpaid principal balance from time to time outstanding until paid
in full.

 

This Note amends and restates that certain Promissory Note dated October 16,
2008, by Borrower in favor of Bank in the original principal amount of
$7,500,000.00 and continues to evidence, and does not extinguish or satisfy, the
indebtedness and other obligations of Borrower thereunder. Nothing in this Note
shall constitute or be deemed to constitute a novation.

 

The aggregate principal balance outstanding shall bear interest thereon at a
rate per annum equal to the Wall Street Journal Prime Rate plus the Applicable
Margin. The current Wall Street Journal Prime Rate is Four Percent (4.0%) and
the initial Applicable Margin is One Percent (1.0%). Accordingly, the initial
applicable interest rate is equal to Five Percent (5.0%) until changed in
accordance with the terms of this Note.

 

“Wall Street Journal Prime Rate” means the highest rate published from time to
time by the Wall Street Journal as the Prime Rate or, in the event the Wall
Street Journal ceases publication of the Prime Rate, the base, reference or
other rate then designated by Bank, in its sole discretion, for general
commercial loan reference purposes, it being understood that such rate is a
reference rate, not necessarily the lowest, established from time to time, which
serves as the basis upon which effective interest rates are calculated for loans
making reference thereto. The effective interest rate applicable to Borrower’s
loans evidenced hereby shall change on the date of each change in the Wall
Street Journal Prime Rate.

 

The “Applicable Margin” shall be determined by the percentage of the average
aggregate balance of all demand deposit accounts (including without limitation
time, savings, checking and money market accounts) maintained by Borrower with
Bank as compared to the average total loan or credit commitments by Bank to
Borrower (the “DDA Percentage”), measured on a quarterly basis as of the end of
each fiscal quarter, as follows:

 

DDA Percentage

 

Applicable Margin

 

25% or greater

 

0.50

%

15% to (but not including) 25%

 

0.75

%

Less than 15%

 

1.00

%

 

Any change in the Applicable Margin resulting from the measurement of the DDA
Percentage as of the end of a fiscal quarter shall be effective on the first day
of the immediately following fiscal quarter.

 

This Note evidences a non-revolving-to-term loan for the purpose of retiring
debentures issued by Borrower. Advances may be made hereunder from time to time
until May 1, 2009 (the “Conversion Date”). Interest on the outstanding principal
balance shall be due and payable in arrears monthly commencing the month
following the date of the first advance on the first day of each month. The
outstanding principal balance on the Conversion Date shall be repaid in equal
installments of principal based upon a 48-month amortization period commencing
on the Conversion Date, except that the last installment shall be due and
payable on the Maturity Date and shall be in an amount equal to the aggregate
outstanding balance on the Maturity Date.

 

--------------------------------------------------------------------------------


 

Beginning on November 1, 2009, and on November 1 of each year thereafter,
Borrower agrees to pay to Bank an amount equal to fifty percent (50%) of
Borrower’s EBITDA for the immediately preceding fiscal year, net of taxes,
capital expenditures up to $1,500,000.00, interest paid and current portion of
long-term debt for such fiscal year (the “Excess Cash Flow Recapture Amount”),
which payment shall be applied to the outstanding principal balance under this
Note; provided, however, in no event shall Borrower’s obligation to pay the
Excess Cash Flow Recapture Amount exceed $500,000.00 in any year. As used
herein, “EBITDA” shall mean, for any period, earnings from continuing operations
before payment of federal, state and local income taxes, plus interest expense,
depreciation and amortization, in each case for such period, calculated in
accordance with Generally Accepted Accounting Principles in effect from time to
time in the United States.

 

This Note is secured by all collateral granted to Bank by Borrower or any
endorser or guarantor hereof or by any other party and shall be secured by any
additional collateral hereafter granted to Bank by Borrower or any endorser or
guarantor hereof or by any other party.

 

Principal and interest shall be payable at Bank’s main office or at such other
place as Bank may designate in writing in immediately available funds in lawful
money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on the basis of actual number of days
elapsed and a 360-day year.

 

At the option of Bank, this Note shall become immediately due and payable
without notice or demand upon the occurrence at any time of any Event of
Default, as defined in that certain Amended and Restated Loan and Security
Agreement, dated as of even date herewith, between Borrower and Bank (the “Loan
Agreement”).

 

Any payments received by Bank on account of this Note shall, at Bank’s option,
be applied, first, to accrued and unpaid interest; second, to the unpaid
principal balance hereof; and, third, to any costs, expenses or charges
(including without limitation late charges) then owed to Bank by Borrower.
Notwithstanding the foregoing, any payments received after the occurrence and
during the continuance of an Event of Default shall be applied in such manner as
Bank may determine. Borrower hereby authorizes Bank to charge any deposit
account which Borrower may maintain with Bank for any payment required
hereunder, and, so long as no Event of Default shall have occurred and be
continuing, Bank agrees to give Borrower written notice of any such charge.

 

If pursuant to the terms of this Note, Borrower is at any time obligated to pay
interest on the principal balance at a rate in excess of the maximum interest
rate permitted by applicable law for the loan evidenced by this Note, the
applicable interest rate shall be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. More specifically, if from any circumstances whatsoever, fulfillment
of any provision of this Note or any other loan document excuted and delivered
in connection with this Note, at the time performance of such provision becomes
due, would exceed the limit on interest then permitted by any applicable usury
statute or any other applicable law, Bank may, at its option, (a) reduce the
obligations to be fulfilled to such limit on interest, or (b) apply the amount
in excess of such limit on interest to the reduction of the outstanding
principal balance of the obligations, and not to the payment of interest, with
the same force and effect as though Borrower had specifically designated such
sums to be so applied to principal and Bank had agreed to accept such extra
payments as a premium-free prepayment, so that in no event shall any exaction be
possible under this Note or any other loan document that is in excess of the
applicable limit on interest. It is the intention of Borrower and Bank that the
total liability for payments in the nature of interest shall not exceed the
limits imposed by any applicable state or federal interest rate laws. The
provisions of this paragraph shall control every other provision of this Note
and any provision of any other loan document in conflict with this paragraph.

 

Borrower represents to Bank that the proceeds of this Note will not be used for
personal, family or household purposes or for the purpose of purchasing or
carrying margin stock or margin securities within the meaning of Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

 

2

--------------------------------------------------------------------------------


 

No delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of Bank, nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
the same or any other right on any future occasion. Borrower and every endorser
or guarantor of this Note, regardless of the time, order or place of signing,
waives presentment, demand, protest, notice of dishonor, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices of
every kind in connection with the delivery, acceptance, performance or
enforcement of this Note and assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or
person primarily or secondarily liable and waives all recourse to suretyship and
guarantor defenses generally, including any defense based on impairment of
collateral, and any right (whether now or hereafter existing) to require the
holder hereof to first proceed against Borrower or any endorser or guarantor for
any security.

 

Borrower and each endorser and guarantor of this Note agrees to pay, upon
demand, costs of collection of all amounts under this Note, including without
limitation principal and interest, or in connection with the enforcement of or
realization on any security for this Note, including without limitation, to the
extent permitted by applicable law, reasonable attorneys’ fees and expenses.
Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rate per annum equal to five percent (5.0%) plus the
then-current Wall Street Journal Prime Rate or LIBOR Rate, as the case may be,
applicable to advances outstanding at such time. If any payment due under this
Note is unpaid for 15 days or more, Borrower shall pay, in addition to any other
sums due under this Note (and without limiting Bank’s other remedies on account
thereof), a late charge equal to the lesser of $500 or 6.0% of such unpaid
amount.

 

This Note shall be binding upon Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, assigns and legal representatives
and shall inure to the benefit of Bank and its successors, endorsees and
assigns.

 

Borrower and each endorser and guarantor, if any, hereby waives presentment,
demand, protest, notice of dishonor, notice of protest and all other notices and
demands of every kind, and all suretyship defenses of any kind, in each case
that would otherwise be available in connection with this Note including without
limitation any right (whether now or hereafter existing) to require the holder
hereof to first proceed against Borrower, or any endorser or guarantor, for any
security.

 

In the event that at any time, a surety is liable upon only a portion of
Borrower’s or any endorser’s or guarantor’s obligations under this Note and
Borrower provides partial satisfaction of any such obligations, each of Borrower
and each endorser and guarantor hereof, if any, hereby waives any right it would
otherwise have under Section 2822 of the California Civil Code to designate the
portion of the obligations to be satisfied. The designation of the portion of
the obligation to be satisfied shall, to the extent not expressly made by the
terms of this Note, be made by Bank rather than Borrower.

 

The liabilities of Borrower and any endorser or guarantor of this Note are joint
and several; provided, however, the release by Bank of Borrower or any one or
more endorsers or guarantors shall not release any other person obligated on
account of this Note. Any and all present and future debts of Borrower to any
endorser or guarantor of this Note are subordinated to the full payment and
performance of all present and future debts and obligations of Borrower to Bank.
Each reference in this Note to Borrower, any endorser and any guarantor is to
such person individually and also to all such persons jointly. No person
obligated on account of this Note may seek contribution from any other person
also obligated, unless and until all liabilities, obligations and indebtedness
to Bank of the person from whom contribution is sought have been irrevocably
satisfied in full. The release or compromise by Bank of any collateral shall not
release any person obligated on account of this Note.

 

Borrower and each endorser and guarantor hereof authorizes Bank to complete this
Note if delivered incomplete in any respect. A photographic or other
reproduction of this Note may be made by Bank, and any such reproduction shall
be admissible in evidence with the same effect as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.

 

3

--------------------------------------------------------------------------------


 

Borrower will from time to time execute and deliver to Bank such documents, and
take or cause to be taken all such other further action, as Bank may request in
order to effect and confirm or vest more securely in Bank all rights
contemplated by this Note or any other loan documents related thereto (including
without limitation to correct clerical errors) or to vest more fully in or
assure to Bank the security interest in any collateral securing this Note or to
comply with applicable statute or law.

 

This Note is delivered to Bank at one of its offices in California and shall be
governed by the internal laws of the State of California without regard to
principles of conflict of laws.

 

Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer or agent of Borrower or Bank, or
if mailed by registered or certified mail, return receipt requested, addressed
to Borrower or Bank at the address set forth in this Note or as any party may
from time to time designate by written notice to the other party.

 

The term “Bank Affiliate” as used in this Note shall mean any Affiliate of Bank
or any lender acting as a participant under any loan arrangement between Bank
and Borrower. The term “Affiliate” shall mean, with respect to any person,
(a) any person which, directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, “control” of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the capital stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person, whether by contract or otherwise. Control may be by ownership,
contract or otherwise.

 

Borrower hereby grants to Bank a continuing lien and security interest in any
and all deposit accounts (including without limitation time, savings, checking
and money market accounts or certificates of deposit), whether now existing or
hereafter opened and including without limitation any deposit accounts held
jointly with a third party, or other sums at any time credited by or due from
Bank or any Bank Affiliate to Borrower and any cash, securities, instruments or
other property of Borrower in the possession of Bank or any Bank Affiliate,
whether for safekeeping or otherwise, or in transit to or from Bank or any Bank
Affiliate (regardless of the reason Bank or Bank Affiliate had received the same
or whether Bank or Bank Affiliate has conditionally released the same), as
security for the full and punctual payment and performance of all of the
liabilities and obligations of Borrower to Bank or any Bank Affiliate, and such
deposits and other sums may be applied against such liabilities and obligations
of Borrower to Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to Bank or any Bank Affiliate.

 

Borrower hereby certifies to Bank that all financial information (“financial
information”) submitted to Bank now and at all times during the term of this
Note does and will fairly and accurately represent the financial condition of
Borrower and each Bank Affiliate and each endorser and guarantor of this Note.
Financial information includes, but is not limited to, all business financial
statements (including interim and year-end financial statements that are company
prepared and/or CPA prepared), business income tax returns, borrowing base
certificates, accounts payable and receivable agings, personal financial
statements and personal tax returns. Borrower understands that Bank will rely on
all information, whenever provided, and that such information is a material
inducement to Bank to make, to continue to make, or otherwise extend credit
accommodations to Borrower. Borrower covenants and agrees to notify Bank in
writing of any adverse material changes in its financial condition in the
future. Borrower further understands and acknowledges that there are criminal
penalties for giving false information to federally insured financial
institutions.

 

4

--------------------------------------------------------------------------------


 

Borrower and each endorser and guarantor of this Note each irrevocably submits
to the nonexclusive jurisdiction of any federal or state court sitting in
California over any suit, action or proceeding arising out of or relating to
this Note. Borrower and each endorser and guarantor irrevocably waives, to the
fullest extent it may effectively do so under applicable law, any objection it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Borrower and each endorser and guarantor
hereby consents to any and all process which may be served in any such suit,
action or proceeding, (i) by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested, to Borrower’s, endorser’s or
guarantor’s address shown below or as notified to Bank and (ii) by serving the
same upon Borrower and any endorsers or guarantors in any other manner otherwise
permitted by law, and agrees that such service shall in every respect be deemed
effective service upon Borrower or such endorser or guarantor.

 

BORROWER, EACH ENDORSER AND GUARANTOR AND BANK HEREBY AGREE THAT SECTIONS 8.18
AND 8.19 OF THE LOAN AGREEMENT WITH RESPECT TO JURY WAIVER AND JUDICIAL
REFERENCE SHALL GOVERN IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS NOTE.

 

Executed as of February 4, 2009

 

 

Borrower:

 

 

 

Iteris, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ James S. Miele

 

 

James S. Miele, Chief Financial Officer

 

 

For Iteris, Inc.

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

Abbas Mohaddes, Chief Executive Officer

 

 

 

 

Address:

1700 Carnegie Avenue, Suite 100
Santa Ana, California 92705

 

5

--------------------------------------------------------------------------------